 



SENTIO HEALTHCARE PROPERTIES, INC.

SCHEDULE OF LOAN AND SECURITY AGREEMENTS

 

Multifamily Loan and Security Agreement By and Between Floral Vale, LLC and
KeyCorp Real Estate Capital Markets, Inc., Dated June 11, 2012

 

Multifamily Loan and Security Agreement By and Between Chattanooga ALF, LLC and
KeyCorp Real Estate Capital Markets, Inc., Dated June 11, 2012

 



Multifamily Loan and Security Agreement By and Between GreenTree Acquisition,
LLC and KeyCorp Real Estate Capital Markets, Inc., Dated June 11, 2012

 



Multifamily Loan and Security Agreement By and Between The Oaks Bradeton, LLC
and KeyCorp Real Estate Capital Markets, Inc., Dated June 11, 2012

  



 

 





 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

(NON-RECOURSE) (SENIORS HOUSING)

 

BY AND BETWEEN

 

FORESTVIEW MANOR, LLC, a Delaware limited liability company

 

AND

 

KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation

 

DATED AS OF

 

June 11, 2012

 

[logo.jpg]

 



 

 



 

TABLE OF CONTENTS

 

Article 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS   1       Section 1.01  
Defined Terms.   1 Section 1.02   Schedules, Exhibits and Attachments
Incorporated.   1           Article 2 - GENERAL MORTGAGE LOAN TERMS   1      
Section 2.01   Mortgage Loan Origination and Security.   1 (a)   Making of
Mortgage Loan.   1 (b)   Security for Mortgage Loan.   2 (c)   Protective
Advances.   2 Section 2.02   Payments on Mortgage Loan.   2 (a)   Debt Service
Payments.   2 (b)   Capitalization of Accrued But Unpaid Interest.   3 (c)  
Late Charges.   3 (d)   Default Rate.   4 (e)   Address for Payments.   5 (f)  
Application of Payments.   5 Section 2.03   Lockout/Prepayment.   5 (a)  
Prepayment; Prepayment Lockout; Prepayment Premium.   5 (b)   Voluntary
Prepayment in Full.   5 (c)   Acceleration of Mortgage Loan.   6 (d)  
Application of Collateral.   6 (e)   Casualty and Condemnation.   6 (f)   No
Effect on Payment Obligations.   7 (g)   Loss Resulting from Prepayment.   7    
      Article 3 - PERSONAL LIABILITY   7       Section 3.01   Non-Recourse
Mortgage Loan; Exceptions.   7 Section 3.02   Personal Liability of Borrower
(Exceptions to Non-Recourse Provision).   7 (a)   Personal Liability Based on
Lender’s Loss.   7 (b)   Full Personal Liability for Mortgage Loan.   8 Section
3.03   Personal Liability for Indemnity Obligations.   9 Section 3.04   Lender’s
Right to Forego Rights Against Mortgaged Property.   9           Article 4 -
BORROWER STATUS   9       Section 4.01   Representations and Warranties.   9 (a)
  Due Organization and Qualification.   10 (b)   Location.   10 (c)   Power and
Authority.   10 (d)   Due Authorization.   10 (e)   Valid and Binding
Obligations.   10 (f)   Effect of Mortgage Loan on Borrower’s Financial
Condition.   10 (g)   Economic Sanctions, Anti-Money Laundering and
Anti-Corruption.   11 (h)   Borrower Single Asset Status.   11 (i)   No
Bankruptcies or Judgments.   12 (j)   No Litigation.   13 (k)   Payment of
Taxes, Assessments and Other Charges.   13 (l)   Not a Foreign Person.   13 (m)
  ERISA.   13 (n)   Default Under Other Obligations.   14 (o)   Prohibited
Person.   14 (p)   Licensing; Compliance with Law.   14 Section 4.02  
Covenants.   15 (a)   Maintenance of Existence; Organizational Documents.   15
(b)   Economic Sanctions and Anti-Money Laundering.   15

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page i Fannie Mae 04-11 © 2011
Fannie Mae

 



 

 



 

(c)   Payment of Taxes, Assessments and Other Charges.   16 (d)   Borrower
Single Asset Status.   17 (e)   ERISA.   17 (f)   Notice of Litigation or
Insolvency.   18 (g)   Payment of Costs, Fees, and Expenses.   18 (h)  
Compliance with Laws Applicable to Seniors Housing Facility.   19          
Article 5 - THE MORTGAGE LOAN   19       Section 5.01   Representations and
Warranties.   19 (a)   Receipt and Review of Loan Documents.   19 (b)   No
Default.   19 Section 5.02   Covenants.   19 (a)   Ratification of Covenants;
Estoppels; Certifications.   19 (b)   Further Assurances.   20 (c)   Sale of
Mortgage Loan.   20 (d)   Limitations on Further Acts of Borrower.   21 (e)  
Financing Statements; Record Searches.   21           Article 6 - PROPERTY USE,
PRESERVATION AND MAINTENANCE   21       Section 6.01   Representations and
Warranties.   21 (a)   Compliance with Law; Permits and Licenses.   21 (b)  
Operating Documents; Contracts; Resident Records.   23 (c)   Property
Characteristics.   23 (d)   Property Ownership.   23 Section 6.02   Covenants  
23 (a)   Use of Property.   23 (b)   Property Maintenance.   24 (c)   Property
Preservation.   25 (d)   Property Inspections.   25 (e)   Compliance with Laws.
  26 (f)   Licensing.   26 (g)   Medicaid.   27 (h)   Facility Operating
Agreement.   28 (i)   Change in Property Operator.   29 (j)   Contracts.   29
Section 6.03   Mortgage Loan Administration Matters Regarding the Property.   29
(a)   Property Management.   29 (b)   Subordination of Fees by Property
Operator.   29 (c)   Physical Needs Assessment.   30           Article 7 -
LEASES AND RENTS   30       Section 7.01   Representations and Warranties.   30
(a)   Prior Assignment of Rents.   30 (b)   Prepaid Rents.   30 Section 7.02  
Covenants.   30 (a)   Leases.   30 (b)   Commercial Leases.   31 (c)   Payment
of Rents.   32 (d)   Assignment of Rents.   32 (e)   Further Assignments of
Leases and Rents.   32 (f)   Options to Purchase by Tenants.   32 Section 7.03  
Mortgage Loan Administration Regarding Leases and Rents.   33 (a)   Material
Commercial Lease Requirements.   33 (b)   Residential Lease Requirements.   33

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page ii Fannie Mae 04-11 ©
2011 Fannie Mae

 



 

 



 

Article 8 - BOOKS AND RECORDS; FINANCIAL REPORTING   33       Section 8.01  
Representations and Warranties.   33 (a)   Financial Information.   33 (b)   No
Change in Facts or Circumstances.   34 Section 8.02   Covenants.   34 (a)  
Obligation to Maintain Accurate Books and Records.   34 (b)   Items to Furnish
to Lender.   34 (c)   Delivery of Books and Records.   36 Section 8.03  
Mortgage Loan Administration Matters Regarding Books and Records and Financial
Reporting.   36 (a)   Right to Audit Books and Records.   36 (b)   Credit
Reports; Credit Score.   36           Article 9 - INSURANCE   37       Section
9.01   Representations and Warranties.   37 (a)   Compliance with Insurance
Requirements.   37 (b)   Property Condition.   37 Section 9.02   Covenants.   37
(a)   Insurance Requirements.   37 (b)   Delivery of Policies, Renewals, Notices
and Proceeds.   37 Section 9.03   Mortgage Loan Administration Matters Regarding
Insurance   38 (a)   Lender’s Ongoing Insurance Requirements.   38 (b)  
Application of Proceeds on Event of Loss.   39 (c)   Payment Obligations
Unaffected.   41 (d)   Foreclosure Sale.   41 (e)   Appointment of Lender as
Attorney-In-Fact.   41           Article 10 - CONDEMNATION   41       Section
10.01   Representations and Warranties.   41 (a)   Prior Condemnation Action.  
41 (b)   Pending Condemnation Actions.   41 Section 10.02   Covenants.   41 (a)
  Notice of Condemnation.   41 (b)   Condemnation Proceeds.   42 Section 10.03  
Mortgage Loan Administration Matters Regarding Condemnation.   42 (a)  
Application of Condemnation Awards.   42 (b)   Payment Obligations Unaffected.  
42 (c)   Appointment of Lender as Attorney-In-Fact.   42 (d)   Application of
Proceeds.   42           Article 11 - LIENS, TRANSFERS AND ASSUMPTIONS   43    
  Section 11.01   Representations and Warranties.   43 (a)   No Labor or
Materialmen’s Claims.   43 (b)   No Other Interests.   43 Section 11.02  
Covenants.   43 (a)   Liens; Encumbrances.   43 (b)   Transfers.   43 Section
11.03   Mortgage Loan Administration Matters Regarding Liens, Transfers and
Assumptions   45 (a)   Assumption of Mortgage Loan.   45 (b)   Transfers to Key
Principal-Owned Affiliates or Guarantor-Owned Affiliates.   47 (c)   Estate
Planning.   47 (d)   Termination or Revocation of Trust.   47 (e)   Death of Key
Principal or Guarantor.   48 (f)   Bankruptcy of Guarantor.   49 (g)   Further
Conditions to Transfers and Assumption.   50

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page iii Fannie Mae 04-11 ©
2011 Fannie Mae

 



 

 



 

Article 12 - IMPOSITIONS   51     Section 12.01   Representations and
Warranties.   51 (a)   Payment of Taxes, Assessments and Other Charges.   51
Section 12.02   Covenants.   51 (a)   Imposition Deposits, Taxes, and Other
Charges.   51 Section 12.03   Mortgage Loan Administration Matters Regarding
Impositions.   52 (a)   Maintenance of Records by Lender.   52 (b)   Imposition
Accounts.   52 (c)   Payment of Impositions; Sufficiency of Imposition Deposits.
  52 (d)   Imposition Deposits Upon Event of Default.   53 (e)   Contesting
Impositions.   53 (f)   Release to Borrower.   53           Article 13 -
REPLACEMENT RESERVE AND REPAIRS   54       Section 13.01   Covenants.   54 (a)  
Initial Deposits to Replacement Reserve Account and Repairs Escrow Account.   54
(b)   Monthly Replacement Reserve Deposits.   54 (c)   Payment for Replacements
and Repairs.   54 (d)   Assignment of Contracts for Replacements and Repairs.  
54 (e)   Indemnification.   54 (f)   Amendments to Loan Documents.   55 (g)  
Administrative Fees and Expenses.   55 Section 13.02   Mortgage Loan
Administration Matters Regarding Reserves.   55 (a)   Accounts, Deposits, and
Disbursements.   55 (b)   Approvals of Contracts; Assignment of Claims.   61 (c)
  Delays and Workmanship.   61 (d)   Appointment of Lender as Attorney-In-Fact.
  62 (e)   No Lender Obligation.   62 (f)   No Lender Warranty.   62          
Article 14 - DEFAULTS/REMEDIES   62       Section 14.01   Events of Default.  
62 (a)   Automatic Events of Default.   62 (b)   Events of Default Subject to a
Specified Cure Period.   65 (c)   Events of Default Subject to Extended Cure
Period.   65 Section 14.02   Remedies.   65 (a)   Acceleration; Foreclosure.  
65 (b)   Loss of Right to Receive Replacement Reserve Disbursements and Repairs
Disbursements.   66 (c)   Remedies Cumulative.   66 (d)   Operations upon Event
of Default; Lockbox Account.   66 Section 14.03   Additional Lender Rights;
Forbearance.   67 (a)   No Effect Upon Obligations.   67 (b)   No Waiver of
Rights or Remedies.   68 (c)   Appointment of Lender as Attorney-in-Fact.   68
Section 14.04   Waiver of Marshaling.   69           Article 15 - MISCELLANEOUS
  70       Section 15.01   Governing Law; Consent to Jurisdiction and Venue.  
70 (a)   Governing Law.   70 (b)   Venue.   70 Section 15.02   Notice.   70 (a)
  Process of Serving Notice.   70 (b)   Change of Address.   71 (c)   Default
Method of Notice.   71 (d)   Receipt of Notices.   71

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page iv Fannie Mae 04-11 ©
2011 Fannie Mae

 



 

 



 

Section 15.03   Successors and Assigns Bound; Sale of Mortgage Loan.   71 (a)  
Binding Agreement.   71 (b)   Sale of Mortgage Loan; Change of Servicer.   71
Section 15.04   Counterparts.   71 Section 15.05   Joint and Several (or
Solidary) Liability.   71 Section 15.06   Relationship of Parties; No Third
Party Beneficiary.   72 (a)   Solely Creditor and Debtor.   72 (b)   No Third
Party Beneficiaries.   72 Section 15.07   Severability; Entire Agreement;
Amendments.   72 Section 15.08   Construction.   72 Section 15.09   Mortgage
Loan Servicing.   73 Section 15.10   Disclosure of Information.   73 Section
15.11   Waiver; Conflict.   74 Section 15.12   Determinations by Lender.   74
Section 15.13   Subrogation.   74 Section 15.14   Counting of Days.   74 Section
15.15   Revival and Reinstatement of Indebtedness.   74 Section 15.16   Time is
of the Essence.   75 Section 15.17   Final Agreement.   75 Section 15.18   
WAIVER OF TRIAL BY JURY.   75

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page v Fannie Mae 04-11 © 2011
Fannie Mae

 



 

 



 

SCHEDULES & EXHIBITS 

Schedules

Schedule 1 Definitions Schedule (required) Form 6101.FR.SRS Schedule 2 Summary
of Loan Terms (required) Form 6102.FR.SRS Schedule 3 Interest Rate Type
Provisions (required) Form 6001.NR.SRS Schedule 4 Prepayment Premium Schedule
(required) Form 6001.NR.SRS Schedule 5 Required Replacement Schedule (required)
Form 6001.NR.SRS Schedule 6 Required Repair Schedule (required) Form 6001.NR.SRS
Schedule 7 Exceptions to Representations and Warranties Schedule (required) Form
6001.NR.SRS

 

Exhibits

Exhibit 1 Modifications to Loan Agreement (Cross-Default and
Cross-Collateralization: Multi-Note) Form 6203

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page vi Fannie Mae 04-11 ©
2011 Fannie Mae

 



 

 



 

Forestview Manor

 

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Non-Recourse) (Seniors Housing)

 

This MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”) is
made as of the Effective Date (as hereinafter defined) by and between FORESTVIEW
MANOR, LLC, a Delaware limited liability company (“Borrower”), and KEYCORP REAL
ESTATE CAPITAL MARKETS, INC., an Ohio corporation (“Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Mortgage Loan (as hereinafter defined)
from Lender to be secured by the Mortgaged Property (as hereinafter defined);
and

 

WHEREAS, Lender is willing to make the Mortgage Loan on the terms and conditions
contained in this Loan Agreement and in the other Loan Documents (as hereinafter
defined);

 

NOW, THEREFORE, in consideration of the making of the Mortgage Loan by Lender
and other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:

 

AGREEMENTS:

 

Article 1 - DEFINITIONS; SUMMARY OF MORTGAGE
LOAN TERMS

 

Section 1.01         Defined Terms.

 

Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.

 

Section 1.02         Schedules, Exhibits and Attachments Incorporated.

 

The schedules, exhibits and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.

 

Article 2 - GENERAL MORTGAGE LOAN TERMS

 

Section 2.01         Mortgage Loan Origination and Security.

 

(a)          Making of Mortgage Loan.

 

On the Effective Date and subject to the terms and conditions of this Loan
Agreement and the other Loan Documents, Lender hereby makes the Mortgage Loan to
Borrower and Borrower hereby accepts the Mortgage Loan from Lender. Borrower
covenants and agrees that it shall:



 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 1 Article 1 04-11 © 2011
Fannie Mae

 



 

 





 

(1)         pay the Indebtedness, including the Prepayment Premium, if any
(whether in connection with any voluntary prepayment or in connection with an
acceleration by Lender of the Indebtedness), in accordance with the terms of
this Loan Agreement and the other Loan Documents; and

 

(2)         perform, observe and comply with this Loan Agreement and all other
provisions of the other Loan Documents.

 

(b)          Security for Mortgage Loan.

 

The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note and is secured by the Security Instrument, this Loan Agreement and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.

 

(c)          Protective Advances.

 

As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.

 

Section 2.02         Payments on Mortgage Loan.

 

(a)          Debt Service Payments.

 

(1)         Short Month Interest.

 

If the Effective Date is any day other than the first day of the month, interest
for the period beginning on the Effective Date and ending on and including the
last day of the month in which the Effective Date occurs shall be payable by
Borrower on the Effective Date.

 

(2)         Interest Accrual and Computation.

 

Except as provided in Section 2.02(a)(1), interest shall be paid in arrears.
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be computed in accordance with the Interest Accrual Method.
If the Interest Accrual Method is “Actual/360,” Borrower acknowledges and agrees
that the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 

(3)         Monthly Debt Service Payments.

 

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date at which time all Indebtedness shall be due. Any regularly
scheduled Monthly Debt Service Payment that is received by Lender before the
applicable Payment Date shall be deemed to have been received on such Payment
Date solely for the purpose of calculating interest due.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 2 Article 2 04-11 © 2011
Fannie Mae

 



 

 



 

(4)         Payment at Maturity.

 

The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.

 

(5)         Interest Rate Type.

 

See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.

 

(b)          Capitalization of Accrued But Unpaid Interest.

 

Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.

 

(c)          Late Charges.

 

(1)         If any Monthly Debt Service Payment (other than the payment due on
the Maturity Date for repayment of the Mortgage Loan in full) due hereunder is
not received by Lender within ten (10) days (or fifteen (15) days for any
Mortgaged Property located in Mississippi or North Carolina to comply with
applicable law) after the applicable Payment Date, or if any other amount
payable under this Loan Agreement or any other Loan Document is not received by
Lender within ten (10) days (or fifteen (15) days for any Mortgaged Property
located in Mississippi or North Carolina to comply with applicable law) after
the date such amount is due, inclusive of the date on which such amount is due,
Borrower shall pay to Lender, immediately and without demand by Lender, the Late
Charge.

 

The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).

 

(2)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan;

 

(B)         it is extremely difficult and impractical to determine those
additional expenses;

 

(C)         Lender is entitled to be compensated for such additional expenses;
and

 

(D)         the Late Charge represents a fair and reasonable estimate, taking
into account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 3 Article 2 04-11 © 2011
Fannie Mae

 



 

 



 

(d)          Default Rate.

 

(1)         Default interest shall be paid as follows:

 

(A)         If any amount due on the Mortgage Loan (other than amounts due on
the Maturity Date) remains past due for thirty (30) days or more, interest on
such unpaid amount(s) shall accrue from the date payment is due at the Default
Rate and shall be payable upon demand by Lender.

 

(B)         If any principal, Accrued Interest or other Indebtedness due on the
Mortgage Loan is not paid in full on the Maturity Date, then interest shall
accrue at the Default Rate on all such unpaid amounts from the Maturity Date
until fully paid and shall be payable upon demand by Lender.

 

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by applicable law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Mortgage Loan.

 

(2)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan; and

 

(B)         in connection with any failure to timely pay all amounts due in
respect of the Mortgage Loan on the Maturity Date, or during the time that any
Monthly Debt Service Payment or other payment due on the Mortgage Loan is
delinquent for more than thirty (30) days:

 

(i)          Lender’s risk of nonpayment of the Mortgage Loan will be materially
increased;

 

(ii)         Lender’s ability to meet its other obligations and to take
advantage of other investment opportunities will be adversely impacted;

 

(iii)        Lender will incur additional costs and expenses arising from its
loss of the use of the amounts due;

 

(iv)        it is extremely difficult and impractical to determine such
additional costs and expenses;

 

(v)         Lender is entitled to be compensated for such additional risks,
costs and expenses; and

 

(vi)        the increase from the Interest Rate to the Default Rate represents a
fair and reasonable estimate of the additional risks, costs and expenses Lender
will incur by reason of Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquency on the Mortgage Loan (taking into account all
circumstances existing on the Effective Date).

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 4 Article 2 04-11 © 2011
Fannie Mae

 



 

 



 

(e)          Address for Payments.

 

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

 

(f)          Application of Payments.

 

If at any time Lender receives, from Borrower or otherwise, any amount in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such amount at Lender’s election. Neither Lender’s acceptance of an amount
that is less than all amounts then due and payable, nor Lender’s application of,
or suspension of the application of, such payment, shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Loan Agreement and the other
Loan Documents shall remain unchanged.

 

Section 2.03         Lockout/Prepayment.

 

(a)          Prepayment; Prepayment Lockout; Prepayment Premium.

 

(1)         Borrower shall not make a voluntary full or partial prepayment on
the Mortgage Loan during any Prepayment Lockout Period nor shall Borrower make a
voluntary partial prepayment at any time. Except as expressly provided in this
Loan Agreement (including as provided in the Prepayment Premium Schedule), a
Prepayment Premium calculated in accordance with the Prepayment Premium Schedule
shall be payable in connection with any prepayment of the Mortgage Loan.

 

(2)         If a Prepayment Lockout Period applies to the Mortgage Loan, and
during such Prepayment Lockout Period Lender accelerates the unpaid principal
balance of the Mortgage Loan or otherwise applies collateral held by Lender to
the repayment of any portion of the unpaid principal balance of the Mortgage
Loan, the Prepayment Premium shall be due and payable and equal to the amount
obtained by multiplying the percentage indicated (if at all) in the Prepayment
Premium Schedule by the amount of principal being prepaid at the time of such
acceleration or application.

 

(b)          Voluntary Prepayment in Full.

 

At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:

 

(1)         Borrower delivers to Lender a Prepayment Notice specifying the
Intended Prepayment Date not more than sixty (60) days, but not less than
thirty (30) days (if given via U.S. Postal Service) or twenty (20) days (if
given via facsimile, e-mail or overnight courier) prior to such Intended
Prepayment Date; and

 

(2)         Borrower pays to Lender an amount equal to the sum of:

 

(A)         the entire unpaid principal balance of the Mortgage Loan; plus

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 5 Article 2 04-11 © 2011
Fannie Mae

 



 

 





 

(B)         all Accrued Interest (calculated through the last day of the month
in which the prepayment occurs); plus

 

(C)         the Prepayment Premium; plus

 

(D)         all other Indebtedness.

 

In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date). Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date. However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date. If Borrower fails to prepay the
Mortgage Loan on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is not a Permitted Prepayment Date but is approved
by Lender) and such failure continues for five (5) Business Days or longer, or
into the following month (if sooner), Lender may recalculate the payoff amount.
Borrower shall immediately pay to Lender any additional amounts required by any
such recalculation.

 

(c)          Acceleration of Mortgage Loan.

 

Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:

 

(1)         the entire unpaid principal balance of the Mortgage Loan;

 

(2)         all Accrued Interest (calculated through the last day of the month
in which the acceleration occurs);

 

(3)         the Prepayment Premium; and

 

(4)         all other Indebtedness.

 

(d)          Application of Collateral.

 

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower. Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.

 

(e)          Casualty and Condemnation.

 

Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or condemnation award in
accordance with this Loan Agreement.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 6 Article 2 04-11 © 2011
Fannie Mae

 



 

 



 

(f)          No Effect on Payment Obligations.

 

Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.

 

(g)          Loss Resulting from Prepayment.

 

Borrower acknowledges and agrees that:

 

(1)         any prepayment of the unpaid principal balance of the Mortgage Loan,
whether voluntary or involuntary, or resulting from a default by Borrower, will
result in Lender’s incurring loss, including reinvestment loss, additional risk,
expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties;

 

(2)         it is extremely difficult and impractical to ascertain the extent of
such losses, risks and damages;

 

(3)         the formula for calculating the Prepayment Premium represents a
reasonable estimate of the losses, risks and damages Lender will incur as a
result of a prepayment; and

 

(4)         the provisions regarding the Prepayment Premium contained in this
Loan Agreement are a material part of the consideration for the Mortgage Loan,
and that the terms of the Mortgage Loan are in other respects more favorable to
Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.

 

Article 3 - PERSONAL LIABILITY

 

Section 3.01         Non-Recourse Mortgage Loan; Exceptions.

 

Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against any Guarantor under any Loan
Document.

 

Section 3.02         Personal Liability of Borrower (Exceptions to Non-Recourse
Provision).

 

(a)          Personal Liability Based on Lender’s Loss.

 

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of:

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 7 Article 2 04-11 © 2011
Fannie Mae

 



 

 



 

(1)         failure to pay to Lender upon demand after an Event of Default, all
Rents to which Lender is entitled under the Loan Documents and the amount of all
security deposits collected by Borrower from tenants;

 

(2)         failure to maintain all insurance policies required by the Loan
Documents;

 

(3)         failure to apply all insurance proceeds and any condemnation award
as required by the Loan Documents;

 

(4)         failure to comply with any provision of this Loan Agreement or any
other Loan Document relating to the delivery of books and records, statements,
schedules and reports;

 

(5)         failure to apply Rents to the ordinary and necessary expenses of
owning and operating the Mortgaged Property (other than property management fees
that are not currently payable pursuant to the terms of any collateral
assignment of property management agreement required by Lender), and to Debt
Service Amounts, except that Borrower will not be personally liable with respect
to Rents that are distributed in any calendar year if Borrower has paid all
ordinary and necessary expenses of owning and operating the Mortgaged Property
and Debt Service for the calendar year that such Rents are attributable;

 

(6)         waste or abandonment of the Mortgaged Property;

 

(7)         failure to cause the renewal, continuation, extension or maintenance
of all Licenses required to legally operate the Mortgaged Property as a Seniors
Housing Facility or, if any Licenses are transferred to a transferee approved by
Lender, failure to cause such Licenses to be transferred or reissued within the
period of time required under applicable law and to provide to Lender written
notice of such transfer including copies of the newly issued Licenses; or

 

(8)         in the event Borrower or any Property Operator is a Medicaid
Participant with respect to the Mortgaged Property and has executed a depositary
agreement required by Lender, revocation or termination of the standing
instructions from Borrower or Property Operator to the depositary bank pursuant
to such depositary agreement without Lender’s consent;

 

provided, however, Borrower shall not have personal liability under clauses (1),
(3), or (5) above to the extent that Borrower lacks the legal right to direct
the disbursement of the applicable funds due to an involuntary Bankruptcy Event
that occurs without the consent, encouragement or active participation of
Guarantor, Key Principal or Borrower Affiliate.

 

(b)          Full Personal Liability for Mortgage Loan.

 

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

 

(1)         failure by Borrower to comply with the single-asset entity
requirements of this Loan Agreement or any other Loan Document;

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 8 Article 3 04-11 © 2011
Fannie Mae

 



 

 



 

(2)         a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;

 

(3)         the occurrence of any Bankruptcy Event (other than an
acknowledgement in writing as described in (b) of the definition of “Bankruptcy
Event”); provided, however, in the event of an involuntary Bankruptcy Event,
Borrower shall only be personally liable if such involuntary Bankruptcy Event
occurs with the consent, encouragement or active participation of Borrower,
Guarantor, Key Principal or any Borrower Affiliate; or

 

(4)         fraud or written material misrepresentation by Borrower, Guarantor,
Key Principal, or any officer, director, partner, member, or shareholder of
Borrower, Guarantor, or Key Principal or material omission in connection with:
any application for or creation of the Indebtedness, on-going financial or other
reporting, or any request for action or consent by Lender.

 

Section 3.03         Personal Liability for Indemnity Obligations.

 

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e), the Environmental Indemnity Agreement and
any other indemnity provided by Borrower under any other Loan Document.
Borrower’s liability for such indemnity obligations shall not be limited by the
amount of the Indebtedness, the repayment of the Indebtedness, or otherwise.

 

Section 3.04         Lender’s Right to Forego Rights Against Mortgaged Property.

 

To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral or any other security, or pursued any rights against any Guarantor or
Key Principal, or pursued any other rights available to Lender under this Loan
Agreement, any other Loan Document or applicable law. For purposes of this
Section 3.04 only, the term “Mortgaged Property” shall not include any funds
that have been applied by Borrower as required or permitted by this Loan
Agreement prior to the occurrence of an Event of Default, or that Borrower was
unable to apply as required or permitted by this Loan Agreement because of a
Bankruptcy Event. To the fullest extent permitted by applicable law, in any
action to enforce Borrower’s personal liability under this Article 3, Borrower
waives any right to set off the value of the Mortgaged Property against such
personal liability.

  

Article 4 - BORROWER STATUS

 

Section 4.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
4.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 9 Article 3 04-11 © 2011
Fannie Mae

 



 

 

 

(a)          Due Organization and Qualification.

 

Borrower is validly existing and qualified to transact business and is in good
standing in the state in which it is formed or organized, the Property
Jurisdiction and in each other jurisdiction that qualification or good standing
is required according to applicable law to conduct its business with respect to
the Mortgaged Property and where the failure to be so qualified or in good
standing would adversely affect Borrower’s operation of the Mortgaged Property
or the validity, enforceability or the ability of Borrower to perform its
obligations under this Loan Agreement or any other Loan Document.

 

(b)          Location.

 

Borrower’s General Business Address is Borrower’s principal place of business
and principal office.

 

(c)          Power and Authority.

 

Borrower has the requisite power and authority:

 

(1)         to own the Mortgaged Property and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of its obligations under this Loan Agreement and under the other Loan Documents
to which it is a party; and

 

(2)         to execute and deliver this Loan Agreement and the other Loan
Documents to which it is a party, and to carry out the transactions contemplated
by this Loan Agreement and the other Loan Documents to which it is a party.

 

(d)          Due Authorization.

 

The execution, delivery and performance of this Loan Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery and performance by Borrower of this Loan Agreement or any of
the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.

 

(e)          Valid and Binding Obligations.

 

This Loan Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.

 

(f)          Effect of Mortgage Loan on Borrower’s Financial Condition.

 

Borrower is not presently Insolvent and the Mortgage Loan will not render
Borrower Insolvent. Borrower has sufficient working capital, including proceeds
from the Mortgage Loan, cash flow from the Mortgaged Property, or other sources,
not only to adequately maintain the Mortgaged Property, but also to pay all of
Borrower’s outstanding debts as they come due, including all Debt Service
Amounts.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 10 Article 5 04-11 © 2011
Fannie Mae

 



 

 

 

(g)          Economic Sanctions, Anti-Money Laundering and Anti-Corruption.

 

None of Borrower, any Affiliated Property Operator, any Guarantor, any Key
Principal, or any Principal, nor to Borrower’s knowledge, its general partners,
managing members, managers (if non-member managed), or any Person owning or
controlling any of them:

 

(1)         is in violation of:

 

(A)         any applicable anti-money laundering laws, including those contained
in the Bank Secrecy Act;

 

(B)         any applicable economic sanction laws administered by OFAC or by the
United States Department of State; or

 

(C)         any applicable anti-drug trafficking, anti-terrorism, or
anti-corruption laws, civil or criminal; or

 

(2)         is a Person:

 

(A)         that is charged with, or has reason to believe that he, she or it is
under investigation for, any violation of any such laws;

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties pursuant to, or had any of its property seized or forfeited
under any such laws;

 

(C)         named on the list of “Specially Designated Nationals or Blocked
Persons” maintained by OFAC (or any successor United States government office or
list), or any similar list maintained by the United States Department of State
(or any successor United States government office or list);

 

(D)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is prohibited from
transacting business of the type contemplated by this Loan Agreement and the
other Loan Documents under any other applicable law; or

 

(E)         that is owned, controlled by, or affiliated with any Person
identified in clause (A), (B), (C), and/or (D) of this Section 4.01(g)(2); or

 

(3)         is in violation of any obligation to maintain appropriate internal
controls as required by the governing laws of the jurisdiction of such Person as
are necessary to ensure compliance with the economic sanctions, anti-money
laundering and anti-corruption laws of the United States and the jurisdiction
where the Person resides, is domiciled or has its principal place of business.

 

(h)          Borrower Single Asset Status.

 

Borrower:

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 11 Article 5 04-11 © 2011
Fannie Mae

 



 

 



 

(1)         does not own any real property, personal property or assets other
than the Mortgaged Property;

 

(2)         does not own, operate or participate in any business other than the
management and operation of the Mortgaged Property;

 

(3)         has no material financial obligation under any indenture, mortgage,
deed of trust, deed to secure debt, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Mortgaged
Property is otherwise bound, other than unsecured obligations incurred in the
ordinary course of the operation of the Mortgaged Property and obligations under
the Loan Documents and obligations secured by the Mortgaged Property to the
extent permitted by the Loan Documents;

 

(4)         has accurately maintained its financial statements, accounting
records and other partnership, real estate investment trust, limited liability
company or corporate documents, as the case may be, separate from those of any
other Person;

 

(5)         has not commingled its assets or funds with those of any other
Person;

 

(6)         has, as of the date hereof only, been adequately capitalized in
light of its contemplated business operations;

 

(7)         has not assumed, guaranteed or become obligated for the liabilities
of any other Person (except in connection with the Mortgage Loan or the
endorsement of negotiable instruments in the ordinary course of business) or
held out its credit as being available to satisfy the obligations of any other
Person; and

 

(8)         has not entered into, and was not a party to, any transaction with
any affiliate of any Person, except in the ordinary course of business and on
terms which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

 

(i)          No Bankruptcies or Judgments.

 

None of Borrower, any Guarantor, any Key Principal, or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed), or any Person owning a Controlling Interest in any of them
is currently:

 

(1)         the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding;

 

(2)         preparing or intending to be the subject of a Bankruptcy Event; or

 

(3)         the subject of any judgment unsatisfied of record or docketed in any
court; or

 

(4)         Insolvent.

  

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 12 Article 5 04-11 © 2011
Fannie Mae



 



 

 



 

(j)          No Litigation.

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to Borrower’s knowledge, threatened
against or affecting Borrower, any Guarantor, any Key Principal, any Principal
or the Mortgaged Property.

 

(k)          Payment of Taxes, Assessments and Other Charges.

 

Borrower confirms that:

 

(1)         it has filed all federal, state, county and municipal tax returns
and reports required to have been filed by Borrower;

 

(2)         it has paid all taxes, governmental charges and assessments due and
payable with respect to such returns and reports;

 

(3)         there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower; and

 

(4)         it has made adequate reserves on its books and records for all taxes
that have accrued but which are not yet due and payable.

 

(l)          Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

(m)          ERISA.

 

Borrower acknowledges that:

 

(1)         it has no Employee Benefit Plan and does not maintain or sponsor an
Employee Benefit Plan intended to meet the requirements of a “qualified plan”
under Section 401(a) of the Internal Revenue Code;

 

(2)         it does not maintain, sponsor or contribute to any Employee Benefit
Plan that is subject to Title IV of ERISA or Section 412 of the Internal Revenue
Code;

 

(3)         it has not engaged in a non-exempt “prohibited transaction”
described in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
that could result in an assessment of a civil penalty under Section 502(i) of
ERISA or excise tax under Section 4975 of the Internal Revenue Code and none of
the assets of Borrower constitute “plan assets” (within the meaning of
Department of Labor Regulation Section 2510.3-101) of any Employee Benefit Plan
subject to Title I of ERISA;

 

(4)         it has not incurred any “withdrawal liability” and no “reportable
event” has occurred (as such terms are described in Title IV of ERISA) with
respect to any such Employee Benefit Plan, unless approved by the appropriate
Governmental Authority;

 

(5)         none of Borrower, any general partner, manager (if non-member
managed), or managing member of Borrower, or any Guarantor, Principal, or Key
Principal, or any person under common control with Borrower, is or ever has been
obligated to contribute to any “multiemployer plan” (as defined in Section 3(37)
of ERISA; and

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 13 Article 5 04-11 © 2011
Fannie Mae

 



 

 



 

(6)         it has no unpaid obligations or liabilities that have not been
discharged arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of a Lien against any of its properties or
assets, including satisfaction of any plan funding requirements.

 

(n)          Default Under Other Obligations.

 

(1)         The execution, delivery and performance of the obligations imposed
on Borrower under this Loan Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which such
Borrower is bound.

 

(2)         None of Borrower, any general partner, manager (if non-member
managed) or managing member of Borrower, or any Guarantor, Principal or Key
Principal is in default under any obligation to Lender.

 

(o)          Prohibited Person.

 

None of Borrower, any Guarantor, any Key Principal, any Principal, or any
Affiliated Property Operator, nor to Borrower’s knowledge, its general partners,
managing members, managers (if non-member managed) or any Person owning a
Controlling Interest in any of them is a Prohibited Person.

 

(p)          Licensing; Compliance with Law.

 

(1)         Borrower (or the applicable Property Operator) is in all respects
legally authorized to operate the Mortgaged Property as a Seniors Housing
Facility, under the applicable laws of the Property Jurisdiction. If required by
applicable law, Borrower has, or the applicable Property Operator has, a current
provider agreement under any and all applicable federal, state and local laws
for reimbursement: (A) to a Seniors Housing Facility on the Mortgaged Property;
or (B) for other type of care provided at the Mortgaged Property. There is no
decision not to renew any provider agreement related to the Mortgaged Property,
nor is there any action pending or threatened to impose alternative, interim or
final sanctions with respect to the Mortgaged Property.

 

(2)         None of Borrower, the Mortgaged Property or any Property Operator,
is subject to any proceeding, suit or investigation by any federal, state or
local government or quasi-government body, agency, board authority or any other
administrative or investigative body which (A) may result in the imposition of a
fine or an alternative, interim or final sanction, (B) would have a material
adverse effect on Borrower or the operation of the Mortgaged Property, (C) would
result in the appointment of a receiver or manager or (D) would result in the
revocation, transfer, surrender, suspension or other impairment of the Licenses
for the Mortgaged Property to operate as a Seniors Housing Facility.

 

(3)         Borrower is not, nor is any Property Operator, a participant in any
federal program whereby any federal, state or local, government or
quasi-governmental body, agency, board or other authority may have the right to
recover funds by reason of the advance of federal funds. Borrower has not
received notice, and is not aware of any violation of applicable antitrust laws
of any federal, state or local, government or quasi-government body, agency,
board or other authority.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 14 Article 5 04-11 © 2011
Fannie Mae

 



 

 

 

(4)         Neither the execution and delivery of the Loan Agreement, the Note,
the Security Instrument, the SASA or the Loan Documents, Borrower’s performance
thereunder, nor the recordation of the Security Instrument or any other Loan
Document will adversely affect the Licenses necessary for the operation of the
Mortgaged Property as a Seniors Housing Facility in the Property Jurisdiction.

 

(5)         Except as otherwise previously specifically disclosed to Lender in
writing, in the event any existing Facility Operating Agreement is terminated or
Lender acquires the Mortgaged Property through foreclosure or otherwise, none of
Borrower, Lender, any Property Operator, any subsequent Property Operator or any
subsequent purchaser (through foreclosure or otherwise) must obtain a
certificate of need from any applicable state health care regulatory authority
or agency (other than giving such notice required under the applicable state law
or regulation) prior to applying for any applicable License necessary for the
operation of the Mortgaged Property as a Seniors Housing Facility, provided that
no service or unit complement is changed.

 

(6)         If Borrower or any Property Operator is a HIPAA Covered Entity,
Borrower hereby confirms that such entity has developed and implemented a HIPAA
compliance plan (including providing a Notice of Privacy Practices as required
under HIPAA), designated a privacy officer and otherwise achieved substantial
compliance with HIPAA requirements, including those concerning privacy, breach
notification, security and billing standards.

 

Section 4.02         Covenants.

 

(a)          Maintenance of Existence; Organizational Documents.

 

Borrower shall maintain its existence, its entity status, franchises, rights and
privileges under the laws of the state of its formation or organization (as
applicable). Borrower shall continue to be duly qualified and in good standing
to transact business in each jurisdiction that qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of the Mortgaged Property or the validity, enforceability
or the ability of Borrower to perform its obligations under this Loan Agreement
or any other Loan Document. Borrower shall not make any material change to its
organizational documents, including changes relating to control of, or the
ability to oversee management and day-to-day operations of, Borrower, without
Lender’s prior written consent. Borrower shall promptly inform Lender in writing
if Borrower has actual knowledge of, and shall deliver to Lender copies of, any
related written communications, complaints, orders, judgments and other
documents relating to the occurrence of any material act, omission, change or
event, including any governmental approval, the result of which is to change or
alter in any way the legal or regulatory status of Borrower or any Property
Operator.

 

(b)          Economic Sanctions and Anti-Money Laundering.

 

(1)         Borrower shall at all times remain, and shall cause its general
partners, managing members and managers (if non-member managed), and any
Affiliated Property Operator, any Guarantor, Key Principal, Principal and any
Person owning or controlling any of them to remain, in compliance with:

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 15 Article 5 04-11 © 2011
Fannie Mae

 



 

 



 

(A)         any applicable anti-money laundering laws, including those contained
in the Bank Secrecy Act;

 

(B)         any applicable economic sanction laws administered by OFAC or by the
United States Department of State; and

 

(C)         any applicable anti-drug trafficking, anti-terrorism, or
anti-corruption laws, civil or criminal.

 

(2)         At no time shall Borrower, or its general partners, managing
members, managers (if non-member managed), any Affiliated Property Operator, any
Guarantor, Key Principal, Principal, or any Person owning or controlling any of
them, be a Person:

 

(A)         that is charged with, or has reason to believe that he, she or it is
under investigation for, any violation of any such laws;

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties pursuant to, or had any of its property seized or forfeited
under, any such laws;

 

(C)         named on the list of “Specially Designated Nationals or Blocked
Persons” maintained by OFAC (or any successor United States government office or
list), or any similar list maintained by the United States Department of State
(or any successor United States government office or list);

 

(D)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is prohibited from
transacting business of the type contemplated by this Loan Agreement and the
other Loan Documents under any other applicable law; or

 

(E)         that is owned, controlled by or affiliated with any Person
identified in clause (A), (B), (C), and/or (D) of this Section 4.02(b)(2).

 

(3)         At no time shall Borrower, its general partners, managing members,
managers, non-member managers, any Affiliated Property Operator, any Guarantor,
Key Principal, Principal and any Person owning or controlling any of them, be a
Person in violation of any obligation to maintain appropriate internal controls
as required by the governing laws of the jurisdiction of such Person as are
necessary to ensure compliance with the economic sanctions, anti-money
laundering, and anti-corruption laws of the United States and the jurisdiction
where the Person resides, is domiciled or has its principal place of business.

 

(c)          Payment of Taxes, Assessments and Other Charges.

 

Borrower shall file all federal, state, county and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest or cost may be added thereto, all taxes payable with respect
to such returns and reports.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 16 Article 5 04-11 © 2011
Fannie Mae

 



 

 



 

(d)          Borrower Single Asset Status.

 

Until the Indebtedness is fully paid, Borrower:

 

(1)         shall not acquire any real property, personal property or assets
other than the Mortgaged Property;

 

(2)         shall not own, operate or participate in any business other than the
management and operation of the Mortgaged Property;

 

(3)         shall not commingle its assets or funds with those of any other
Person unless such assets or funds can be segregated and identified;

 

(4)         shall accurately maintain its financial statements, accounting
records and other partnership, real estate investment trust, limited liability
company or corporate documents, as the case may be, separate from those of any
other Person;

 

(5)         shall not assume, guaranty or become obligated for, the liabilities
of any other Person (except in connection with the Mortgage Loan or the
endorsement of negotiable instruments in the ordinary course of business) or
hold out its credit as being available to satisfy the obligations of any other
Person; or

 

(6)         shall not enter into, or become a party to, any transaction with any
affiliate of any Person, except in the ordinary course of business and on terms
which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

 

(e)          ERISA.

 

Borrower acknowledges that:

 

(1)         it shall not maintain or sponsor an Employee Benefit Plan or fail to
comply with the requirements of a “qualified plan” under Section 401(a) of the
Internal Revenue Code;

 

(2)         it shall not maintain, sponsor or contribute to any Employee Benefit
Plan that is subject to Title IV of ERISA or Section 412 of the Internal Revenue
Code;

 

(3)         it shall not engage in a non-exempt “prohibited transaction”
described in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
that could result in an assessment of a civil penalty under Section 502(i) of
ERISA or excise tax under Section 4975 of the Internal Revenue Code, and none of
the assets of Borrower shall constitute “plan assets” (within the meaning of
Department of Labor Regulation Section 2510.3-101) of any Employee Benefit Plan
subject to Title I of ERISA;

 

(4)         it shall not incur any “withdrawal liability” or trigger a
“reportable event” (as such terms are described in Title IV of ERISA) with
respect to any such Employee Benefit Plan, unless approved by the appropriate
Governmental Authority;

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 17 Article 5 04-11 © 2011
Fannie Mae

 



 

 



 

(5)         none of Borrower, any general partner, manager, managing member or
Principal of Borrower, or any Guarantor or Key Principal, or any person under
common control with Borrower, shall withdraw from any Employee Benefit Plan that
is a “multiemployer plan” (as defined in Section 3(37) of ERISA); and

 

(6)         it shall not incur any liabilities under ERISA that if unpaid or
unperformed might result in the imposition of a Lien against any of its
properties or assets, including satisfaction of any plan funding requirements.

 

(f)          Notice of Litigation or Insolvency.

 

Borrower shall give immediate written notice to Lender of any claims, actions,
suits or proceedings at law or in equity (including any insolvency, bankruptcy
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, any
Guarantor, any Key Principal, any Principal, any Affiliated Property Operator or
the Mortgaged Property, which claims, actions, suits or proceedings, if
adversely determined would reasonably be expected to materially adversely affect
the financial condition or business of Borrower, any Guarantor, any Key
Principal, any Principal or any Affiliated Property Operator or the condition or
ownership of the Mortgaged Property (including any claims, actions, suits or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material).

 

(g)          Payment of Costs, Fees, and Expenses.

 

In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges or expenses
(including the reasonable fees and expenses of attorneys, accountants, and other
experts) incurred by Lender in connection with:

 

(1)         any amendment to, or consent, or waiver required under this Loan
Agreement or any of the Loan Documents (whether or not any such amendments,
consents, or waivers are entered into);

 

(2)         defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to:

 

(A)         the Mortgaged Property;

 

(B)         any event, act, condition, or circumstance in connection with the
Mortgaged Property; or

 

(C)         the relationship between Lender, Borrower, Key Principal and
Guarantor in connection with this Loan Agreement or any of the transactions
contemplated by this Loan Agreement;

 

(3)         the administration or enforcement of, or preservation of rights or
remedies under, this Loan Agreement or any other Loan Documents including or in
connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents;

 

(4)         any Bankruptcy Event or Guarantor Bankruptcy Event;

 

(5)         any disclosure documents, including fees payable to any rating
agencies, including the reasonable fees and expenses of Lender’s attorneys and
accountants.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 18 Article 5 04-11 © 2011 Fannie Mae

 

 

 

 

(h)          Compliance with Laws Applicable to Seniors Housing Facility.

 

(1)         If required by applicable law, Borrower shall at all times maintain
a current provider agreement under any and all applicable federal, state and
local laws for reimbursement: (A) to a Seniors Housing Facility on the Mortgaged
Property; or (B) for other type of care provided at the Mortgaged Property.

 

(2)         If Borrower is a HIPAA Covered Entity, Borrower shall at all times
remain in substantial compliance with HIPAA requirements, including those
concerning privacy, breach notification, security and billing standards.

 

Article 5 - THE MORTGAGE LOAN

 

Section 5.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
5.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Receipt and Review of Loan Documents.

 

Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.

 

(b)          No Default.

 

No Event of Default exists under any of the Loan Documents and the execution,
delivery and performance of the obligations imposed on Borrower under the Loan
Documents will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound.

 

Section 5.02         Covenants.

 

(a)          Ratification of Covenants; Estoppels; Certifications.

 

Borrower shall:

 

(1)         promptly notify Lender in writing upon any violation of any covenant
set forth in any Loan Document; provided, however, any such notice by Borrower
shall not relieve Borrower of, or result in a waiver of, any obligation under
this Loan Agreement or any other Loan Document; and

 

(2)         within ten (10) days after a request from Lender, provide a written
statement, signed and acknowledged by Borrower, certifying to Lender or any
person designated by Lender, as of the date of such statement:

 

(A)         that the Loan Documents are unmodified and in full force and effect
(or, if there have been modifications, that the Loan Documents are in full force
and effect as modified and setting forth such modifications);

 

(B)         the unpaid principal balance of the Mortgage Loan;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 19 Article 5 04-11 © 2011 Fannie Mae

 

 

 

 

(C)         the date to which interest on the Mortgage Loan has been paid;

 

(D)         that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail);

 

(E)         whether or not there are then existing any setoffs or defenses known
to Borrower against the enforcement of any right or remedy of Lender under the
Loan Documents; and

 

(F)         any additional facts requested by Lender.

 

(b)          Further Assurances.

 

(1)         Other Documents As Lender May Require.

 

Borrower shall execute, acknowledge and deliver, at its cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Loan Agreement and the other
Loan Documents.

 

(2)         Corrective Actions.

 

Borrower shall provide, or cause to be provided, to Lender, at Borrower’s cost
and expense, such further documentation or information deemed necessary or
appropriate by Lender in the exercise of its rights under the related commitment
letter between Borrower and Lender or to correct patent mistakes in the Loan
Documents, the Title Policy or the funding of the Mortgage Loan.

 

(c)          Sale of Mortgage Loan.

 

Borrower shall:

 

(1)         do anything necessary to comply with the requirements of Lender or
any Investor of the Mortgage Loan or provide, or cause to be provided, to Lender
or any Investor of the Mortgage Loan, at Borrower’s cost and expense, such
further documentation or information required by Lender or Investor, in order to
enable:

 

(A)         Lender to sell the Mortgage Loan to such Investor;

 

(B)         Lender to obtain a refund of any commitment fee from any such
Investor; or

 

(C)         any such Investor to further sell or securitize the Mortgage Loan;

 

(2)         ratify and affirm in writing the representations and warranties set
forth in any Loan Document as of such date specified by Lender modified as
necessary to reflect changes that have occurred subsequent to the Effective
Date;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 20 Article 5 04-11 © 2011 Fannie Mae

 

 

 

 

(3)         confirm that Borrower is not in default in paying the Indebtedness
or in performing or observing any of the covenants or agreements contained in
this Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and

 

(4)         execute and deliver to Lender and/or any Investor such other
documentation, including any amendments, corrections, deletions or additions to
this Loan Agreement or other Loan Document(s) as is required by Lender or such
Investor.

 

(d)          Limitations on Further Acts of Borrower.

 

Nothing in Section 5.02(c) shall require Borrower to do any further act that has
the effect of:

 

(1)         changing the economic terms of the Mortgage Loan set forth in the
related commitment letter between Borrower and Lender; or

 

(2)         imposing on Borrower greater personal liability under the Loan
Documents than that set forth in the related commitment letter between Borrower
and Lender.

 

(e)          Financing Statements; Record Searches.

 

(1)         Borrower shall pay all filing costs and all costs and expenses
associated with any filing or recording of:

 

(A)         any financing statements, including all continuation statements,
termination statements and amendments or any other filings related to security
interests in or liens on collateral; and

 

(B)         any record searches for financing statements that Lender may
require.

 

(2)         Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements and amendments as Lender may
require in order to protect and preserve Lender’s lien priority and security
interest in the Mortgaged Property (and to the extent Lender has filed any such
financing statements, continuation statements or amendments prior to the
Effective Date, such filings by Lender are hereby authorized and ratified by
Borrower).

 

Article 6 - PROPERTY USE, PRESERVATION AND MAINTENANCE

 

Section 6.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
6.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Compliance with Law; Permits and Licenses.

 

(1)         To Borrower’s knowledge, all improvements to the Land and the use of
the Mortgaged Property comply with:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 21 Article 5 04-11 © 2011 Fannie Mae

 

 

 

 

(A)         all applicable laws, ordinances, statutes, rules and regulations,
including all applicable statutes, rules and regulations pertaining to
requirements for equal opportunity, anti-discrimination, fair housing and
environmental protection;

 

(B)         laws regulating the handling and disposal of medical or biological
waste;

 

(C)         the applicable provisions of Seniors Housing Facility laws, rules,
regulations and published interpretations thereof including all criteria
established to classify the Mortgaged Property as housing for older persons
under the Fair Housing Amendments Act of 1988 and the Housing for Older Persons
Act of 1995 to which Borrower or the Mortgaged Property is subject; and

 

(D)         privacy, breach notification, security and billing standards
including those set forth in HIPAA.

 

(2)         To Borrower’s knowledge, there is no evidence of any illegal
activities on the Mortgaged Property.

 

(3)         To Borrower’s knowledge, no permits or approvals from any
Governmental Authority, other than those previously obtained and furnished to
Lender, are necessary for the commencement and completion of the Repairs or
Replacements, as applicable.

 

(4)         All required permits, licenses and certificates to comply with all
zoning and land use statutes, laws, ordinances, rules and regulations, and all
applicable health, fire, safety and building codes, and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses or the equivalent, have been obtained and are in full force
and effect.

 

(5)         To the extent any License is required under applicable law, the
Mortgaged Property is duly licensed under the Seniors Housing Facility Licensing
Designation under the applicable laws of the Property Jurisdiction. If required
under the applicable laws of the Property Jurisdiction, the Licenses or other
operating certificates are in good standing and are in full force and effect.

 

(6)         No portion of the Mortgaged Property has been purchased with the
proceeds of any illegal activity.

 

(7)         If neither Borrower nor any Property Operator is a Medicaid
Participant as of the Effective Date, Borrower hereby confirms that neither
Borrower nor Property Operator has entered into a contract to be a participating
provider in the Medicaid Program with respect to the Mortgaged Property. If
Borrower or any Property Operator is a Medicaid Participant as of the Effective
Date with respect to the Mortgaged Property, Borrower hereby confirms that no
more than twenty percent (20%) of the Mortgaged Property’s effective gross
income is derived from units relying on Medicaid payments.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 22 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(b)          Operating Documents; Contracts; Resident Records.

 

(1)         Each Facility Operating Agreement or other Contract is a valid and
binding agreement enforceable against the parties in accordance with its terms
and is in full force and effect.

 

(2)         No party is in default in performing any of its obligations under
any Facility Operating Agreement or other Contract.

 

(3)         Each Facility Operating Agreement and other Contracts are assignable
and no previous assignment of Borrower’s interest in the Facility Operating
Agreement or Contracts has been made. Borrower has entered into the Contracts
previously identified to Lender for the provision of goods or services, at or
otherwise in connection with the operation, use or management of the Mortgaged
Property.

 

(4)         All resident records at the Mortgaged Property are true and correct
in all material respects.

 

(c)          Property Characteristics.

 

(1)         The Mortgaged Property contains not less than:

 

(A)         the Property Square Footage;

 

(B)         the Total Parking Spaces; and

 

(C)         the Total Residential Units.

 

(2)         No part of the Land is included or assessed under or as part of
another tax lot or parcel, and no part of any other property is included or
assessed under or as part of the tax lot or parcels for the Land.

 

(d)          Property Ownership.

 

Borrower is sole owner of the Mortgaged Property.

 

Section 6.02         Covenants

 

(a)          Use of Property.

 

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

 

(1)         allow changes in the use of all or any part of the Mortgaged
Property, including any change in the unit or bed composition;

 

(2)         convert any individual dwelling units or common areas to commercial
use;

 

(3)         initiate or acquiesce in a change in the zoning classification of
the Land;

 

(4)         establish any condominium or cooperative regime with respect to the
Mortgaged Property; or

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 23 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(5)         subdivide the Land.

 

(b)          Property Maintenance.

 

Borrower shall:

 

(1)         pay the expenses of operating, managing, maintaining and repairing
the Mortgaged Property (including insurance premiums, utilities, Repairs and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;

 

(2)         keep the Mortgaged Property in good repair and marketable condition
(including the replacement of Personalty and Fixtures with items of equal or
better function and quality) and subject to Section 9.03(b) restore or repair
promptly, in a good and workmanlike manner, any damaged part of the Mortgaged
Property to the equivalent of its original condition or condition immediately
prior to the damage (if improved after the Effective Date), whether or not
insurance proceeds are or any condemnation award is available to cover any costs
of such restoration or repair;

 

(3)         commence all Required Repairs, Additional Lender Repairs and
Additional Lender Replacements as follows:

 

(A)         with respect to any Required Repairs, promptly following the
Effective Date (subject to weather conditions, if applicable), in accordance
with the timelines set forth on the Required Repair Schedule, or if no timelines
are provided, as soon as practical following the Effective Date;

 

(B)         with respect to Additional Lender Repairs, in the event that Lender
determines that Additional Lender Repairs are necessary from time to time or
pursuant to Section 6.03(c), promptly following Lender’s notice of such
Additional Lender Repairs (subject to weather conditions, if applicable),
commence any such Additional Lender Repairs in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical;

 

(C)         with respect to Additional Lender Replacements, in the event that
Lender determines that Additional Lender Replacements are necessary from time to
time or pursuant to Section 6.03(c), promptly following Lender’s notice of such
Additional Lender Replacements (subject to weather conditions, if applicable),
commence any such Additional Lender Replacements in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical;

 

(4)         make, construct, install, diligently perform and complete all
Replacements and Repairs:

 

(A)         in a good and workmanlike manner as soon as practicable following
the commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except for Permitted Encumbrances);

 

(B)         in accordance with all applicable laws, ordinances, rules and
regulations of any Governmental Authority including applicable building codes,
special use permits and environmental regulations;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 24 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(C)         in accordance with all applicable insurance requirements; and

 

(D)         within all timeframes required by Lender, and Borrower acknowledges
that it shall be an Event of Default if Borrower abandons or ceases work on any
Repair at any time prior to the completion of the Repairs for a period of longer
than twenty (20) days (except when such cessation results from causes beyond the
control of Borrower and Borrower is diligently pursuing the reinstitution of
such work, provided however any such abandonment or cessation shall not in any
event allow the Repair to be completed after the Completion Period); and

 

(5)         subject to the terms of Section 6.03(a), provide for professional
operation and management of the Mortgaged Property as a Seniors Housing Facility
either by Borrower or any Property Operator, as approved by Lender in writing;

 

(6)         give notice to Lender of, and, unless otherwise directed in writing
by Lender, appear in and defend any action or proceeding purporting to affect
the Mortgaged Property, Lender’s security for the Mortgage Loan or Lender’s
rights under this Loan Agreement; and

 

(7)         upon Lender’s request, submit to Lender any contracts or work orders
described in Section 13.02(b).

 

(c)          Property Preservation.

 

Borrower shall:

 

(1)         not commit waste, or abandon or permit impairment or deterioration
of the Mortgaged Property;

 

(2)         except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish or alter the Mortgaged Property or any part
of the Mortgaged Property (or permit any tenant or any other person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality);

 

(3)         not engage in or knowingly permit, and shall take appropriate
measures to prevent and abate or cease and desist, any illegal activities at the
Mortgaged Property that could endanger tenants or visitors, result in damage to
the Mortgaged Property, result in forfeiture of the Land or otherwise materially
impair the lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property;

 

(4)         not permit any condition to exist on the Mortgaged Property that
would invalidate any part of any insurance coverage required by this Loan
Agreement; or

 

(5)         not subject the Mortgaged Property to any voluntary, elective or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective or
non-compulsory special tax district or similar regime).

 

(d)          Property Inspections.

 

Borrower shall:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 25 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(1)         permit Lender, its agents, representatives and designees to enter
upon and inspect the Mortgaged Property (including in connection with any
replacement, repair or environmental inspections), and shall cooperate and
provide access to all areas of the Mortgaged Property (subject to the rights of
tenants under the Leases) during normal business hours or at such other
reasonable time upon reasonable notice, and at any time after an Event of
Default or when exigent circumstances exist; and

 

(2)         pay for reasonable costs or expenses incurred by Lender or its
agents in connection with any such inspections.

 

(e)          Compliance with Laws.

 

Borrower shall:

 

(1)         comply with all laws, ordinances, statutes, rules and regulations of
any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
statutes, rules and regulations and covenants pertaining to construction of
improvements on the Land, fair housing and requirements for equal opportunity,
anti-discrimination, environmental protection and Leases;

 

(2)         maintain all required permits, licenses and certificates necessary
to comply with all zoning and land use statutes, laws, ordinances, rules and
regulations, and all applicable health, fire, safety and building codes and for
the lawful use and operation of the Mortgaged Property, including certificates
of occupancy, apartment licenses or the equivalent;

 

(3)         comply with all applicable laws that pertain to the maintenance and
disposition of tenant security deposits;

 

(4)         at all times maintain records sufficient to demonstrate compliance
with the provisions of this Section 6.02(e); and

 

(5)         promptly after receipt or notification thereof, provide Lender
copies of any building code or zoning violation from any Governmental Authority
with respect to the Mortgaged Property.

 

(f)          Licensing.

 

(1)         Borrower (A) shall maintain and operate or shall cause any
applicable Property Operator to maintain and operate the Mortgaged Property as a
Seniors Housing Facility at all times in accordance with the standards required
by any applicable Licenses and as required by any regulatory authority,
(B) shall maintain or shall cause any applicable Property Operator to maintain
in good standing all Licenses, (C) shall renew or extend or shall cause any
applicable Property Operator to renew and extend all such required Licenses, and
(D) shall not fail nor allow the failure by any applicable Property Operator to
take any action necessary to keep all such Licenses in good standing and full
force and effect. Borrower will or will cause any applicable Property Operator
to provide Lender written notice, within five (5) days of Borrower’s or Property
Operator’s receipt of any notice or order of a violation which may otherwise
have an adverse impact on the Mortgaged Property, its operations or its
compliance with licensing and regulatory requirements.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 26 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(2)         If any licensing or similar regulatory requirement is imposed upon
or otherwise becomes applicable to the Mortgaged Property after the Effective
Date, Borrower shall obtain, or shall cause the applicable Property Operator to
obtain, all Licenses required to lawfully operate the Mortgaged Property as a
Seniors Housing Facility and shall maintain or shall cause the applicable
Property Operator to maintain, such Licenses in full force and effect. Borrower
acknowledges and agrees that all such Licenses are subject to the terms of this
Loan Agreement and the Loan Documents.

 

(3)         Without the prior written consent of Lender, Borrower shall not, and
shall require any applicable Property Operator not to, amend, modify, transfer
or otherwise change the Licenses at the Mortgaged Property.

 

(4)         Borrower shall promptly inform Lender in writing if Borrower has
actual knowledge of, and shall deliver to Lender copies of, any related written
communications, complaints, orders, judgments and other documents relating to
the commencement of any rulemaking or disciplinary proceeding or the
promulgation of any proposed or final rule which would have, or may reasonably
be expected to have, a material adverse effect on the Mortgaged Property or on
Borrower’s or any Property Operator’s ability to operate and manage the
Mortgaged Property as a Seniors Housing Facility; the receipt of notice from any
Governmental Authority having jurisdiction over Borrower or any Property
Operator that (A) Borrower or Property Operator is being placed under regulatory
supervision, (B) any License related to the conduct of Borrower’s or any
applicable Property Operator’s business or the Mortgaged Property is to be
suspended or revoked or (C) Borrower or Property Operator is to cease and desist
any practice, procedure or policy employed by Borrower or Property Operator in
the conduct of its business, and such cessation would have, or may reasonably be
expected to have, a material adverse effect on the Mortgaged Property or on
Borrower’s or any Property Operator’s ability to operate the Mortgaged Property
as a Seniors Housing Facility;

 

(g)          Medicaid.

 

(1)         If Borrower or any Property Operator is a Medicaid Participant as of
the Effective Date with respect to the Mortgaged Property, Borrower or such
Property Operator shall maintain its contract as a participating provider in the
Medicaid Program at all times. Borrower shall not permit or allow more than
twenty percent (20%) of the Mortgaged Property’s effective gross income to be
derived from units relying on Medicaid payments. If by reason of applicable law
or regulation more than twenty percent (20%) of effective gross income is
derived from units relying on Medicaid payments, Borrower shall take, or shall
cause to be taken, in a diligent and expeditious manner all reasonable steps
necessary to bring the Mortgaged Property into compliance with the preceding
sentence to the extent permissible by applicable law or regulation. Borrower
shall limit the use and occupancy of the Mortgaged Property to tenants that meet
the standards for a Seniors Housing Facility. Borrower shall not accept tenants
that require skilled nursing care or permit tenants requiring skilled nursing
care to remain at the Mortgaged Property as a routine matter.

 

(2)         If neither Borrower nor any Property Operator is a Medicaid
Participant as of the Effective Date, Borrower shall notify Lender in writing
thirty (30) days prior to Borrower’s or any Property Operator’s submission of
its request to participate in the Medicaid Program, and will provide Lender with
copies of all correspondence and documentation received from the Property
Jurisdiction or any authorizing entity concerning its submission. In the event
Borrower or any Property Operator becomes a Medicaid Participant with respect to
the Mortgaged Property, Borrower and such Property Operator shall execute the
form of Medicaid reserve agreement and depositary agreement as Lender may
require.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 27 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(h)          Facility Operating Agreement.

 

(1)         Borrower shall comply with and shall enforce the obligations of each
Property Operator under each Facility Operating Agreement.

 

(2)         Without prior written consent of Lender, Borrower shall not:

 

(A)         amend or modify any Facility Operating Agreement;

 

(B)         terminate any Facility Operating Agreement;

 

(C)         waive a default under any Facility Operating Agreement;

 

(D)         assign its rights or interests under any Facility Operating
Agreement;

 

(E)         Transfer the responsibility for the operation and management of the
Mortgaged Property from any Property Operator to any other person or entity;

 

(F)         Transfer any Facility Operating Agreement; or

 

(G)         add or release a property to or from the Operating Lease.

 

(3)         Within five (5) days of Borrower’s or any Property Operator’s
receipt, Borrower shall give Lender written notice of any notice or information
received by Borrower or any Property Operator that indicates either Borrower or
any Property Operator (A) is in default under the terms of any Facility
Operating Agreement, (B) is amending, modifying or terminating any Facility
Operating Agreement or (C) is otherwise discontinuing its operation and
management of the Mortgaged Property.

 

(4)         After Borrower receives notice (or otherwise has actual knowledge)
of an Event of Default under the Loan Documents, it will not make any payment of
fees under or pursuant to the Operating Lease without Lender’s prior written
consent.

 

(5)         Borrower shall cause each Property Operator, where applicable, to
comply with the terms, conditions, provisions, requirements and affirmative and
negative covenants of this Loan Agreement relating to the use and operation of
the Mortgaged Property, including all terms, conditions, provisions,
requirements and affirmative and negative covenants set forth in this Loan
Agreement applicable to the organization, existence and good standing of
Property Operator necessary for the use and operation of the Mortgaged Property.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 28 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(i)          Change in Property Operator.

 

Each Property Operator and each Facility Operating Agreement must be approved by
Lender. Borrower shall not remove or permit or suffer the removal of any
Property Operator without the prior written consent of Lender and unless and
until Lender has approved in writing a replacement Property Operator. Each
Facility Operating Agreement or other similar agreement between Borrower and a
new Property Operator must be approved in writing by Lender, and Borrower and
the new Property Operator must execute and deliver to Lender a SASA in form
acceptable to Lender, subject to the provisions of Section 6.03(a). Borrower
shall notify Lender in writing of any name change of an Affiliated Property
Operator or any change in an Affiliated Property Operator’s place of
incorporation or organization. Borrower agrees that Lender shall have the right
to remove any Property Operator at any time upon the occurrence of an Event of
Default, subject to the provisions of any SASA and any assignment of management
agreement then in effect.

 

(j)          Contracts.

 

Borrower may in the future enter into Contracts for the provision of additional
goods or services at or otherwise in connection with the operation, use or
management of the Mortgaged Property. Borrower absolutely and unconditionally
pledges, grants a security interest in and assigns to Lender all of Borrower’s
right, title and interest in, to and under the Contracts, including Borrower’s
right, power and authority to modify the terms of, extend or terminate any such
Contract. Until Lender gives notice to Borrower of Lender’s exercise of its
rights under this Loan Agreement, Borrower shall have all right, power and
authority granted to Borrower under any Contract (except as otherwise limited by
this subsection or any other provision of this Loan Agreement), including the
right, power and authority to modify the terms of any Contract or extend or
terminate any Contract. Upon the occurrence of an Event of Default and at the
option of Lender, the permission given to Borrower pursuant to the preceding
sentence to exercise all right, power and authority under Contracts shall
terminate. Upon Lender’s delivery of notice to Borrower of an Event of Default,
Lender shall immediately have all right, power and authority granted to Borrower
under any Contract, including the right, power and authority to modify the terms
of, extend or terminate any such Contract. Borrower shall fully perform all of
its obligations under the Contracts, and Borrower agrees not to assign, sell,
pledge, transfer, mortgage or otherwise encumber its interests in any of the
Contracts without the prior written approval of Lender. Each Contract entered
into by Borrower subsequent to the date hereof, the average annual consideration
of which, directly or indirectly, is at least $20,000, shall provide: (A) that
it shall be terminable for cause; and (B) that it shall be terminable, at
Lender’s option, upon the occurrence of an Event of Default.

 

Section 6.03         Mortgage Loan Administration Matters Regarding the
Property.

 

(a)          Property Management.

 

If, in connection with the making of the Mortgage Loan, or at any later date,
Lender waives in writing the requirement that Borrower enter into a written
contract for operation and management of the Mortgaged Property, and Borrower
later elects to enter into a written contract or change the operation and
management of the Mortgaged Property, such new Property Operator and any
Facility Operating Agreement must be approved by Lender. As a condition to any
approval by Lender, Borrower and such new Property Operator shall enter into a
SASA.

 

(b)          Subordination of Fees by Property Operator.

 

All fees due to an Affiliated Property Operator in connection with the operation
and management of the Mortgaged Property shall be subordinated in right to the
prior payment in full of the Indebtedness. All fees due to a non-Affiliated
Property Operator in connection with the operation and management of the
Mortgaged Property shall be subordinated in right of payment to the prior
payment in full of monthly debt service and funding of escrows and reserves as
required under the Mortgage Loan Documents, and the payment of all operating
expenses and capital expenditures incurred in connection with the operation and
management of the Mortgaged Property.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 29 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(c)          Physical Needs Assessment.

 

If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated since
the Effective Date, Lender may obtain, at Borrower’s expense, a physical needs
assessment of the Mortgaged Property. Lender’s right to obtain a physical needs
assessment pursuant to this Section 6.03(c) shall be in addition to any other
rights available to Lender under this Loan Agreement in connection with any such
deterioration. Any such inspection or physical needs assessment may result in
Lender requiring Additional Lender Repairs or Additional Lender Replacements as
further described in Section 13.02(a)(9)(B).

 

Article 7 - LEASES AND RENTS

 

Section 7.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
7.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Prior Assignment of Rents.

 

Borrower has not executed any:

 

(1)         prior assignment of Rents (other than an assignment of Rents
securing prior indebtedness that has been paid off and discharged or will be
paid off and discharged with the proceeds of the Mortgage Loan); or

 

(2)         instrument which would prevent Lender from exercising its rights
under this Loan Agreement, the Security Instrument or the SASA.

 

(b)          Prepaid Rents.

 

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.

 

Section 7.02         Covenants.

 

(a)          Leases.

 

Borrower shall:

 

(1)         comply with and observe Borrower’s obligations under all Leases,
including Borrower’s obligations pertaining to the maintenance and disposition
of any tenant security deposits or any other refundable fees including entrance
fees or community fees;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 30 Article 6 04-11 © 2011 Fannie Mae

 

 

 

 

(2)         surrender possession of the Mortgaged Property, including all Leases
and all security deposits and prepaid Rents, immediately upon appointment of a
receiver or Lender’s entry upon and taking of possession and control of the
Mortgaged Property, as applicable; and

 

(3)         promptly provide Lender a copy of any non-Residential Lease at the
time such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b) and subject to Lender’s consent rights for
any Seniors Housing Facility Lease pursuant to Section 6.02(i) and the SASA),
and, upon Lender’s request, promptly provide Lender a copy of any Residential
Lease then in effect as requested by Lender.

 

(b)          Commercial Leases.

 

(1)         With respect to Material Commercial Leases, Borrower shall not:

 

(A)         enter into any Material Commercial Lease except with the prior
written consent of Lender and Lender’s written approval of such Material
Commercial Lease; or

 

(B)         modify the terms of, extend or terminate any Material Commercial
Lease (including any Material Commercial Lease in existence on the Effective
Date) without the prior written consent of Lender.

 

(2)         With respect to any non-Material Commercial Lease, Borrower shall
not:

 

(A)         enter into any non-Material Commercial Lease that materially alters
the use and type of operation of the premises subject to the Lease in effect as
of the Effective Date, reduces the number or size of residential units at the
Mortgaged Property or causes such non-Material Commercial Lease to be deemed a
Material Commercial Lease; or

 

(B)         modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at the Mortgaged Property or causes such
non-Material Commercial Lease to be deemed a Material Commercial Lease.

 

(3)         With respect to any Seniors Housing Facility Lease, Borrower shall
comply with the requirements set forth in Section 6.02(h).

 

(4)         With respect to any Material Commercial Lease or non-Material
Commercial Lease or Seniors Housing Facility Lease, Borrower shall, upon
Lender’s request, cause the applicable tenant to provide within ten (10) days of
the request, a certificate of estoppel, or if not provided by tenant within such
ten (10) day period, Borrower shall provide such certificate of estoppel,
certifying:

 

(A)         that such Material Commercial Lease, non-Material Commercial Lease
or Seniors Housing Facility Lease is unmodified and in full force and effect (or
if there have been modifications, that such Material Commercial Lease,
non-Material Commercial Lease or Seniors Housing Facility Lease is in full force
and effect as modified and stating the modifications);

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 31 Article 7 04-11 © 2011 Fannie Mae

 

 

 

 

(B)         the term of the Lease including any extensions thereto;

 

(C)         the dates to which the Rent and any other charges hereunder have
been paid by tenant;

 

(D)         the amount of any security deposit delivered to Borrower as
landlord;

 

(E)         whether or not Borrower is in default (or whether any event or
condition exists which, with the passage of time, would constitute an event of
default) under such Lease;

 

(F)         the address to which notices to tenant should be sent; and

 

(G)         any other information as may be reasonably required by Lender.

 

(c)          Payment of Rents.

 

Borrower shall:

 

(1)         pay to Lender upon demand all Rents after the occurrence of an Event
of Default;

 

(2)         shall cooperate with Lender’s efforts in connection with the
assignment of Rents set forth in the Security Instrument and the SASA; and

 

(3)         not accept Rent under any Lease (whether residential or
non-residential) for more than two (2) months in advance.

 

(d)          Assignment of Rents.

 

Borrower shall not:

 

(1)         perform any acts and shall not execute any instrument that would
prevent Lender from exercising its rights under the assignment of Rents granted
in the Security Instrument, SASA or in any other Loan Document; or

 

(2)         interfere with Lender’s collection of such Rents.

 

(e)          Further Assignments of Leases and Rents.

 

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may require.

 

(f)          Options to Purchase by Tenants.

 

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal or right of first offer, except as
set forth in the SASA or except as required by applicable law.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 32 Article 7 04-11 © 2011 Fannie Mae

 

 

 

 

Section 7.03         Mortgage Loan Administration Regarding Leases and Rents.

 

(a)          Material Commercial Lease Requirements.

 

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

 

(1)         the tenant shall, upon written notice from Lender after the
occurrence of an Event of Default, pay all Rents payable under such Lease to
Lender;

 

(2)         such Lease is subordinate to the lien of the Security Instrument;

 

(3)         the tenant shall attorn to Lender and any purchaser at a Foreclosure
Event (such attornment to be self-executing and effective upon acquisition of
title to the Mortgaged Property by any purchaser at a Foreclosure Event or by
Lender in any manner);

 

(4)         the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a Foreclosure Event may from time to time request;
and

 

(5)         such Lease shall not terminate as a result of a Foreclosure Event
unless Lender or any other purchaser at such Foreclosure Event, but subject to
the terms of the subordination, non-disturbance and attornment agreement,
affirmatively elects to terminate such Lease.

 

(b)          Residential Lease Requirements.

 

All Residential Leases shall be:

 

(1)         on forms approved by Lender; and

 

(2)         for initial lease terms of not less than six (6) months and not more
than twenty-four (24) months (however, if customary in the applicable market,
Residential Leases with terms of less than six (6) months may be permitted with
Lender’s prior written consent).

 

Article 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

 

Section 8.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
8.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Financial Information.

 

All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Property:

 

(1)         are true, complete and correct in all material respects; and 

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 33 Article 7 04-11 © 2011 Fannie Mae

 

 

 

 

(2)         accurately represent the financial condition of the Mortgaged
Property as of such date.

 

(b)          No Change in Facts or Circumstances.

 

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

Section 8.02         Covenants.

 

(a)          Obligation to Maintain Accurate Books and Records.

 

Borrower shall keep and maintain at all times at the Mortgaged Property or the
property management agent’s offices or Borrower’s General Business Address and,
upon Lender’s request, shall make available at the Land:

 

(1)         complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and

 

(2)         copies of all written contracts, Leases and other instruments that
affect Borrower or the Mortgaged Property.

 

(b)          Items to Furnish to Lender.

 

Subject to Privacy Laws, Borrower shall furnish to Lender the following,
certified as true, complete and accurate by an individual having authority to
bind Borrower (or Guarantor, as applicable), in such form and with such detail
as Lender reasonably requires:

 

(1)         within forty-five (45) days after the end of each calendar quarter,
a statement of income and expenses for Borrower and each Property Operator (in
connection with the operation of the Mortgaged Property) for that calendar
quarter, and

 

(2)         within one hundred twenty (120) days after the end of each calendar
year:

 

(A)         a statement of income and expenses for Borrower, each Property
Operator (in connection with the operation of the Mortgaged Property) and
Guarantor for such calendar year;

 

(B)         balance sheet(s) showing all assets and liabilities of Borrower,
each Property Operator (in connection with the operation of the Mortgaged
Property) and Guarantor as of the end of such calendar year; and

 

(C)         a written certification ratifying and affirming that:

 

(i)          Borrower has taken no action in violation of Section 4.02(d)
regarding its single asset status;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 34 Article 8 04-11 © 2011 Fannie Mae

 

 

 

 

(ii)         Borrower has received no notice of any building code violation, or
if Borrower has received such notice, evidence of remediation;

 

(iii)        Borrower has made no application for rezoning nor received any
notice that the Mortgaged Property has been or is being rezoned; and

 

(iv)        Borrower has taken no action and has no knowledge of any action that
would violate the provisions of Section 11.02(b)(1)(F) regarding liens
encumbering the Mortgaged Property;

 

(D)         an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts; and

 

(E)         a statement that identifies all owners of any interest in Borrower
and the interest held by each, and if Borrower is a corporation, the names of
all officers and directors of Borrower, and if Borrower is a limited liability
company, the names of all managers who are not members;

 

(3)         within forty-five (45) days after the end of each first, second and
third calendar quarter and within one hundred twenty (120) days after the end of
each calendar year, and at any other time upon Lender’s request, a rent schedule
for the Mortgaged Property showing the name of each tenant and for each tenant,
the space occupied, the lease expiration date, the rent payable for the current
month, the date through which rent has been paid and any related information
requested by Lender;

 

(4)         within ten (10) days of Borrower’s receipt, copies of all inspection
reports, surveys, reviews and certifications prepared by, for, or on behalf of
any licensing or regulatory authority relating to the Mortgaged Property and any
legal actions, orders, notices or reports relating to the Mortgaged Property
issued by the applicable regulatory or licensing authorities;

 

(5)         within ten (10) days of submission by Borrower, copies of all
incident reports submitted by or on behalf of Borrower to any liability
insurance carrier or any elderly affairs, regulatory or licensing authority;

 

(6)         upon Lender’s request (but, absent an Event of Default, no more
frequently than once in any six (6) month period):

 

(A)         any item described in Section 8.02(b)(1) or Section 8.02(b)(2) for
Borrower or any Property Operator (in connection with the operation of the
Mortgaged Property), certified as true, complete and accurate by an individual
having authority to bind Borrower or such Property Operator;

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 35 Article 8 04-11 © 2011 Fannie Mae

 

 

 

 

(B)         a property management or leasing report for the Mortgaged Property,
showing the number of rental applications received from tenants or prospective
tenants and deposits received from tenants or prospective tenants, and any other
information requested by Lender;

 

(C)         a statement of income and expenses for Borrower’s or any Property
Operator’s operation of the Mortgaged Property on a year-to-date basis as of the
end of each month for such period as requested by Lender, which statement shall
be delivered within thirty (30) days after the end of such month requested by
Lender;

 

(D)         copies of all reports relating to the services and operations of the
Mortgaged Property, including, if applicable, Medicaid cost reports and records
relating to account balances due to or from Medicaid or any private insurer; and

 

(E)         within ten (10) days of submission to Borrower by any Property
Operator, the financial statements, reports, documents, communications and
information delivered to Borrower by any Property Operator pursuant to the
Facility Operating Agreement, to the extent not otherwise provided under this
Loan Agreement.

 

(c)          Delivery of Books and Records.

 

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

 

Section 8.03         Mortgage Loan Administration Matters Regarding Books and
Records and Financial Reporting.

 

(a)          Right to Audit Books and Records.

 

Lender may require that any or all of the statements, schedules and reports of
Borrower, any Affiliated Property Operator or the Mortgaged Property be audited,
at Borrower’s expense, by independent certified public accountants acceptable to
Lender; provided that such requirement shall be limited to not more than once
per Borrower’s fiscal year so long as no Event of Default has occurred (or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing). If Borrower
fails, in a timely manner, to provide any such required audited materials,
Lender shall have the right, at Borrower’s expense, to have such materials
audited by independent certified public accountants selected by Lender. All
related costs and expenses of Lender shall become immediately due and payable
within ten (10) Business Days after demand therefor.

 

(b)          Credit Reports; Credit Score.

 

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or any Guarantor or any Key
Principal, the cost of which report shall be paid by Borrower, Guarantor, and
Key Principal. Lender is authorized to obtain a Credit Score (if applicable) for
Borrower, any Guarantor or any Key Principal at any time at Lender’s expense.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 36 Article 8 04-11 © 2011 Fannie Mae

 

 

 

 

Article 9 - INSURANCE

 

Section 9.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
9.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Compliance with Insurance Requirements.

 

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.

 

(b)          Property Condition.

 

(1)         The Mortgaged Property has not been damaged by fire, water, wind or
other cause of loss; or

 

(2)         if previously damaged, any previous damage to the Mortgaged Property
has been repaired and the Mortgaged Property has been fully restored.

 

Section 9.02         Covenants.

 

(a)          Insurance Requirements.

 

(1)         As required by Lender and applicable law, and as may be modified
from time to time, Borrower shall:

 

(A)         keep the Improvements insured at all times against any hazards,
which insurance shall include coverage against loss by fire and allied perils,
general boiler and machinery coverage, business income coverage and flood (if
any of the Improvements are located in an area identified by the Federal
Emergency Management Agency (or any successor) as an area having special flood
hazards and to the extent flood insurance is available in that area), and may
include sinkhole insurance, mine subsidence insurance, earthquake insurance,
terrorism insurance and, if the Mortgaged Property does not conform to
applicable building, zoning or land use laws, ordinance and law coverage;

 

(B)         maintain at all times commercial professional liability insurance
covering errors and omissions for medical malpractice, all types of abuse, and
any service where healthcare is provided, commercial general liability
insurance, workmen’s compensation insurance and such other liability, errors and
omissions and fidelity insurance coverage; and

 

(C)         maintain workmen’s compensation insurance, builder’s risk and public
liability insurance, and other insurance in connection with completing the
Repairs or Replacements, as applicable.

 

(b)          Delivery of Policies, Renewals, Notices and Proceeds.

 

Borrower shall:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 37 Article 9 04-11 © 2011 Fannie Mae

 

 

 

 

(1)         cause all insurance policies (including any policies not otherwise
required by Lender) which can be endorsed with standard non-contributing,
non-reporting mortgagee clauses making loss payable to Lender (or Lender’s
assigns) to be so endorsed;

 

(2)         promptly deliver to Lender a copy of all renewal and other notices
received by Borrower with respect to the policies and all receipts for paid
premiums;

 

(3)         deliver evidence, in form and content acceptable to Lender, that
each existing insurance policy has been renewed not less than thirty (30) days
prior to the applicable expiration date and (if such evidence is other than an
original or duplicate original of a renewal policy) deliver the original or
duplicate original of each renewal policy in form and content acceptable to
Lender within ninety (90) days after the applicable expiration date of the
original insurance policy);

 

(4)         provide immediate written notice to the insurance company and to
Lender of any event of loss;

 

(5)         execute such further evidence of assignment of any insurance
proceeds as Lender may require; and

 

(6)         provide immediate written notice to Lender of Borrower’s receipt of
any insurance proceeds under any insurance policy required by Section
9.02(a)(1)(A) above and, if requested by Lender, deliver to Lender all of such
proceeds received by Borrower to be applied by Lender in accordance with this
Article 9.

 

Section 9.03         Mortgage Loan Administration Matters Regarding Insurance

 

(a)          Lender’s Ongoing Insurance Requirements.

 

Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be:

 

(1)         in the form and with the terms required by Lender;

 

(2)         in such amounts, with such maximum deductibles and for such periods
required by Lender; and

 

(3)         issued by insurance companies satisfactory to Lender.

 

Borrower acknowledges that any failure to comply with insurance provisions shall
permit Lender to purchase such insurance at Borrower’s cost. Such insurance may,
but need not, protect Borrower’s interests. The coverage that Lender purchases
may not pay any claim that Borrower makes or any claim that is made against
Borrower in connection with the Mortgaged Property. If Lender purchases
insurance for the Mortgaged Property, Borrower will be responsible for the costs
of that insurance, including interest at the Default Rate and any other charges
Lender may impose in connection with the placement of the insurance until the
effective date of the cancellation or the expiration of the insurance. The costs
of the insurance shall be added to Borrower’s total outstanding balance or
obligation and shall constitute additional Indebtedness. The costs of the
insurance may be more than the cost of insurance Borrower may be able to obtain
on its own. Borrower may later cancel any insurance purchased by Lender, but
only after providing evidence that Borrower has obtained insurance as required
by this Loan Agreement and the other Loan Documents.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 38 Article 9 04-11 © 2011 Fannie Mae

 

 

 

 

(b)          Application of Proceeds on Event of Loss.

 

(1)         Upon an event of loss, Lender may, at Lender’s option:

 

(A)         hold such proceeds to be applied to reimburse Borrower for the cost
of Restoration (in accordance with Lender’s then-current policies relating to
the restoration of casualty damage on similar multifamily residential
properties); or

 

(B)         apply such proceeds to the payment of the Indebtedness, whether or
not then due; provided, however, Lender shall not apply insurance proceeds to
the payment of the Indebtedness and shall permit Restoration pursuant to Section
9.03(b)(1) if all of the following conditions are met:

 

(i)          no Event of Default has occurred (or any event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing);

 

(ii)         Lender determines that there will be sufficient funds to complete
the Restoration;

 

(iii)        Lender determines that the net operating income generated by the
Mortgaged Property after completion of the Restoration will be sufficient to
support a debt service coverage ratio not less than the debt service coverage
ratio immediately prior to the event of loss, but in no event less than 1.0x
(the debt service coverage ratio shall be calculated on a thirty (30) year
amortizing basis in all events and shall include all operating costs and other
expenses, Imposition Deposits, deposits to Collateral Accounts and Mortgage Loan
repayment obligations);

 

(iv)        Lender determines that the Restoration will be completed before the
earlier of (x) one (1) year before the stated Maturity Date or (y) one (1) year
after the date of the loss or casualty; and

 

(v)         Borrower provides Lender, upon request, evidence of the availability
during and after the Restoration of the insurance required to be maintained by
Borrower pursuant to this Loan Agreement.

 

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 39 Article 9 04-11 © 2011 Fannie Mae

 

 

 

 

(2)         Notwithstanding the foregoing, if any loss is estimated to be in an
amount equal to or less than $50,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:

 

(A)         Borrower shall immediately notify Lender of the casualty giving rise
to the claim;

 

(B)         no Event of Default has occurred (or any event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing);

 

(C)         the Restoration will be completed before the earlier of (i) one (1)
year before the stated Maturity Date or (ii) one (1) year after the date of the
loss or casualty;

 

(D)         there will be sufficient funds to complete the Restoration;

 

(E)         all proceeds of property damage insurance shall be issued in the
form of joint checks to Borrower and Lender;

 

(F)         all proceeds of property damage insurance shall be applied to the
Restoration;

 

(G)         Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;

 

(H)         Borrower shall have complied to Lender’s satisfaction with the
foregoing requirements on any prior claims subject to this provision, if any;
and

 

(I)         Lender shall have the right to inspect the Mortgaged Property.

 

(3)         If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable and marketable condition. Nothing in this Section
9.03(b) shall affect any of Lender’s remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 40 Article 9 04-11 © 2011 Fannie Mae

 

 

 

 

(c)          Payment Obligations Unaffected.

 

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date or the due date or the full payment of any Monthly
Debt Service Payment, Monthly Replacement Reserve Deposit, any other
installments referred to in this Loan Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than 1.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender’s then-current underwriting
requirements. In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.

 

(d)          Foreclosure Sale.

 

If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.

 

(e)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

Article 10 - CONDEMNATION

 

Section 10.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
10.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Prior Condemnation Action.

 

No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.

 

(b)          Pending Condemnation Actions.

 

No Condemnation Action is pending nor, to Borrower’s knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.

 

Section 10.02         Covenants.

 

(a)          Notice of Condemnation.

 

Borrower shall:

 

Multifamily Loan and Security Agreement (Non-Recourse) (Seniors Housing) Form
6001.NR.SRS Page 41 Article 9 04-11 © 2011 Fannie Mae

 

 

 





 

(1)         promptly notify Lender of any Condemnation Action;

 

(2)         appear in and prosecute or defend, at its own cost and expense, any
action or proceeding relating to any Condemnation Action, including any defense
of Lender’s interest in the Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and

 

(3)         execute such further evidence of assignment of any condemnation
award in connection with a Condemnation Action as Lender may require.

 

(b)          Condemnation Proceeds.

 

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

 

Section 10.03         Mortgage Loan Administration Matters Regarding
Condemnation.

 

(a)          Application of Condemnation Awards.

 

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:

 

(1)         the restoration or repair of the Mortgaged Property; or

 

(2)         the payment of the Indebtedness, with the balance, if any, paid to
Borrower.

 

(b)          Payment Obligations Unaffected.

 

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the due date or the full payment of
any Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, any other
installments referred to in this Loan Agreement or in any other Loan Document,
or the Maturity Date.

 

(c)          Appointment of Lender as Attorney-In-Fact.

 

Borrower authorizes and appoints Lender as attorney-in-fact pursuant to Section
14.03(c).

 

(d)          Application of Proceeds.

 

If Lender elects to apply condemnation proceeds or awards to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable and marketable condition. Nothing in this Section
10.03(d) shall affect any of Lender’s remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 42 Article 10 04-11 ©
2011 Fannie Mae

 

 

 

 

Article 11 - LIENS, TRANSFERS AND ASSUMPTIONS

 

Section 11.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
11.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          No Labor or Materialmen’s Claims.

 

All parties furnishing labor and materials have been paid in full and there are
no mechanics’ or materialmen’s liens or claims outstanding for work, labor or
materials affecting the Mortgaged Property, whether prior to, equal with or
subordinate to the lien of the Security Instrument.

 

(b)          No Other Interests.

 

No Person:

 

(1)         other than Borrower has any possessory ownership or interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of existing Leases, the material terms of all such Leases having been
previously disclosed to Lender;

 

(2)         has an option, right of first refusal, or right of first offer
(except as required by applicable law) to purchase the Mortgaged Property, or
any interest in the Mortgaged Property, except as may be disclosed to and
approved in writing by Lender.

 

Section 11.02         Covenants.

 

(a)          Liens; Encumbrances.

 

Other than Permitted Encumbrances and the lien of the Security Instrument and
this Loan Agreement, Borrower shall not permit the grant, creation or existence
of any Lien, whether voluntary, involuntary or by operation of law, on all or
any portion of the Mortgaged Property (including any voluntary, elective or
non-compulsory tax lien or assessment pursuant to a voluntary, elective or
non-compulsory special tax district or similar regime).

 

(b)          Transfers.

 

(1)         Mortgaged Property.

 

Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:

 

(A)         a Transfer to which Lender has consented in writing;

 

(B)         the grant of a Residential Lease for a term of two (2) years or less
and not containing an option to purchase or right of first refusal (except as
required by applicable law);

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 43 Article 11 04-11 ©
2011 Fannie Mae

 



 

 

 

(C)         the grant of a non-Material Commercial Lease provided the use and
type of operation of such space is unchanged from the use and type of operation
in effect as of the Effective Date and the number and size of residential units
at the Mortgaged Property are not reduced;

 

(D)         a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);

 

(E)         the grant of an easement, servitude or restrictive covenant to which
Lender has consented, and Borrower has paid to Lender, upon demand, all costs
and expenses incurred by Lender in connection with reviewing Borrower’s request;
or

 

(F)         the creation of any tax lien, municipal lien, utility lien,
mechanics’ lien, materialmen’s lien, or judgment lien against the Mortgaged
Property if bonded off, released of record or otherwise remedied to Lender’s
satisfaction within sixty (60) days after the earlier of the date Borrower has
actual notice or constructive notice of the existence of such lien.

 

(2)         Interests in Borrower and/or Key Principal and/or Guarantor and/or
Affiliated Property Operator.

 

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

 

(A)         a direct or indirect Controlling Interest in Borrower, Key
Principal, Guarantor or Affiliated Property Operator (if applicable);

 

(B)         more than forty-nine percent (49%) of any Key Principal’s or
Guarantor’s direct or indirect ownership interests in Borrower or Affiliated
Property Operator that existed on the Effective Date (individually or on an
aggregate basis);

 

(C)         the economic benefits or rights to cash flows attributable to any
ownership interests in Borrower, Key Principal or Guarantor (if applicable) or
Affiliated Property Operator separate from the Transfer of the underlying
ownership interests if the Transfer of the underlying ownership interest is
prohibited by this Loan Agreement; or

 

(D)         a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity) which entity has an organizational
existence termination date that ends before the Maturity Date.

 

(3)         Entity Conversion.

 

(A)         Borrower shall not change its name, change its jurisdiction or
organization, or cause or permit a conversion of Borrower from one type of
entity into another type of entity if such conversion results in either:

 

(i)          a Transfer of a Controlling Interest; or

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 44 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 

(ii)         a change in any assets, liabilities, legal rights or obligations of
Borrower (or of Key Principal, Guarantor or any general partner, manager (if
non-member managed) or managing member of Borrower, as applicable), by operation
of law or otherwise.

 

(B)         Notwithstanding the foregoing, and provided that all Licenses remain
valid and in full force and effect following any conversion, Borrower may
convert from one type of legal entity into another type of legal entity for tax
or other structuring purposes, provided:

 

(i)          the provisions of Section 11.02(b)(2) are satisfied;

 

(ii)         Borrower provides Lender with at least ten (10) days prior written
notice of such conversion;

 

(iii)        Borrower provides Lender any certificates evidencing such
conversion filed with the appropriate Secretary of State within ten (10) days
after filing such certificates;

 

(iv)        Borrower provides Lender new certificates of good standing for such
entity at least five (5) days prior to such conversion;

 

(v)         Lender reserves the right to file UCC-3 amendments where necessary
reflecting the conversion;

 

(vi)        if required by Lender, Borrower executes an amendment to this Loan
Agreement documenting the conversion;

 

(vii)       Borrower shall provide Lender with confirmation from the title
company (via electronic mail or letter) that nothing is needed in the land
records (of the appropriate Property Jurisdiction) at such time to evidence such
conversion, and no endorsements to the Title Policy are necessary to maintain
Lender’s coverage; or if any endorsements are necessary, Borrower shall provide
such endorsements at Borrower’s cost; and

 

(viii)      Borrower shall provide Lender with confirmation that any Licenses in
Borrower’s name remain valid and in full force and effect following the
conversion or have been properly transferred to the Borrower entity following
the conversion, Borrower may convert from one type of legal entity into another
type of legal entity for tax or other structuring purposes.

 

Section 11.03         Mortgage Loan Administration Matters Regarding Liens,
Transfers and Assumptions

 

(a)          Assumption of Mortgage Loan.

 

Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower if each of the following
conditions is satisfied prior to the Transfer:

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 45 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 

(1)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(a);

 

(2)         no Event of Default has occurred, and no event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing;

 

(3)         Lender determines that:

 

(A)         the proposed new borrower, new key principal and any other new
guarantor fully satisfy all of Lender’s then-applicable borrower, key principal
or guarantor eligibility, credit, management and other loan underwriting
standards (including any standards with respect to previous relationships
between Lender and the proposed new borrower, new key principal and new
guarantor and the organization of the new borrower, new key principal and new
guarantor (if applicable));

 

(B)         none of the proposed new borrower, new key principal and any new
guarantor, or any owners of the proposed new borrower, new key principal and any
new guarantor, are a Prohibited Person; and

 

(C)         none of the proposed new borrower, new key principal and any new
guarantor (if any of such are entities) shall have an organizational existence
termination date that ends before the Maturity Date;

 

(4)         Lender determines that the Mortgaged Property satisfies all of
Lender’s then-applicable loan underwriting standards, including physical
condition, occupancy and net operating income;

 

(5)         the proposed new borrower has executed an assumption agreement
acceptable to Lender that, among other things, requires the proposed new
borrower to assume and perform all obligations of Borrower (or any other
transferor), and that may require that the new borrower comply with any
provisions of any Loan Document which previously may have been waived by Lender
for Borrower, subject to the terms of Section 11.03(g);

 

(6)         one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(A)         an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(B)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender;

 

(7)         Lender has reviewed and approved the Transfer documents; and

 

(8)         Lender has received the fees described in Section 11.03(g).

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 46 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 

(b)          Transfers to Key Principal-Owned Affiliates or Guarantor-Owned
Affiliates.

 

(1)         Transfers of direct or indirect ownership interests in Borrower that
are not otherwise permitted by this Loan Agreement but in which Key Principal or
Guarantor, or an entity in which Key Principal or Guarantor, as applicable, owns
a Controlling Interest, is the transferee shall be consented to by Lender if
such Transfer satisfies the applicable requirements of Section 11.03(a), other
than Section 11.03(a)(5).

 

(2)         Transfers of direct or indirect interests in Borrower held by a Key
Principal or Guarantor to other Key Principals or Guarantors, as applicable,
shall be consented to by Lender if such Transfer satisfies the following
conditions:

 

(A)         the Transfer does not cause a change in the management and control
of Borrower; and

 

(B)         the transferor Key Principal or Guarantor maintains the same right
and ability to manage and control Borrower as existed prior to the Transfer.

 

If the conditions set forth in this Section 11.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(c)          Estate Planning.

 



Notwithstanding the provisions of Section 11.02(b)(2), so long as (1) the
Transfer does not cause a change in the management and control of Borrower and
(2) the transferor Key Principal or Guarantor, as applicable, maintains the same
right and ability to manage and control Borrower as existed prior to the
Transfer, Lender shall consent to Transfers of direct or indirect ownership
interests in Borrower held by a Key Principal or Guarantor to, and Transfers of
direct or indirect ownership interests, in an entity Key Principal or entity
Guarantor to:

 

(A)         Immediate Family Members of such Key Principal or Guarantor;

 

(B)         United States domiciled trusts established for the benefit of the
transferor Key Principal or transferor Guarantor, or Immediate Family Members of
the transferor Key Principal or the transferor Guarantor; or

 

(C)         partnerships or limited liability companies of which the partners or
members, respectively, are all Immediate Family Members of such Key Principal or
Guarantor.

 

If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(d)          Termination or Revocation of Trust.

 

If any of Borrower, Guarantor or Key Principal is a trust, the termination or
revocation of such trust is an unpermitted Transfer; provided that the
termination or revocation of the trust due to the death of an individual trustor
shall not be considered an unpermitted Transfer so long as:

 

(1)         Lender is notified within thirty (30) days of the death; and

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 47 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 



(2)         such Borrower, Guarantor or Key Principal, as applicable, is
replaced with an individual or entity acceptable to Lender, in accordance with
the provisions of Section 11.03(a) within ninety (90) days of the date of death.

 

If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(e)          Death of Key Principal or Guarantor.

 

(1)         If Key Principal or Guarantor is a natural person, Borrower must
notify Lender in writing within ninety (90) days in the event Key Principal or
Guarantor dies. Unless waived in writing by Lender, the deceased Key Principal
or Guarantor shall be replaced by an individual or entity within one hundred
eighty (180) days, subject to Borrower’s satisfaction of the following
conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(e);

 

(B)         Lender determines that:

 

(i)          the proposed new key principal and any other new guarantor fully
satisfies all of Lender’s then-applicable key principal or guarantor
eligibility, credit, management and other loan underwriting standards (including
any standards with respect to previous relationships between Lender and the
proposed new key principal and new guarantor and the organization of the new key
principal and new guarantor (if applicable));

 

(ii)         none of the proposed new key principal or any new guarantor, or any
owners of the proposed new key principal or any new guarantor, is a Prohibited
Person; and

 

(iii)        none of the proposed new key principal or any new guarantor (if any
of such are entities) shall have an organizational existence termination date
that ends before the Maturity Date;

 

(C)         if applicable, one or more individuals or entities acceptable to
Lender as new guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)         In the event a replacement Key Principal or Guarantor is required by
Lender due to the death described in this Section 11.03(e), and such replacement
has not occurred within such period, the period for replacement may be extended
by Lender to a date not more than one (1) year from the date of Key Principal’s
or Guarantor’s death; however, Lender may require as a condition to any such
extension that:

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 48 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 

(A)         the then-current Affiliated Property Operator be replaced with a
Property Operator reasonably acceptable to Lender (or if a Property Operator has
not been previously engaged, a Property Operator reasonably acceptable to Lender
be engaged); or

 

(B)         a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.

 

If the conditions set forth in this Section 11.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(f)          Bankruptcy of Guarantor.

 

(1)         Upon the occurrence of any Guarantor Bankruptcy Event, unless waived
in writing by Lender, the applicable Guarantor shall be replaced by an
individual or entity within ninety (90) days of such Guarantor Bankruptcy Event,
subject to Borrower’s satisfaction of the following conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(f);

 

(B)         Lender determines that:

 

(i)          the proposed new guarantor fully satisfies all of Lender’s
then-applicable guarantor eligibility, credit, management and other loan
underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new guarantor and the organization
of the new guarantor (if applicable));

 

(ii)         no new guarantor is a Prohibited Person; and

 

(iii)        no new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;

 

(C)         one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)         In the event a replacement Guarantor is required by Lender due to
the Guarantor Bankruptcy Event described in this Section 11.03(f), and such
replacement has not occurred within such period, the period for replacement may
be extended by Lender in its discretion; however, Lender may require as a
condition to any such extension that:

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 49 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 

(A)         the then-current Affiliated Property Operator be replaced with a
Property Operator reasonably acceptable to Lender (or if a Property Operator has
not been previously engaged, a Property Operator reasonably acceptable to Lender
be engaged); or

 

(B)         a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.

 

If the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(g)          Further Conditions to Transfers and Assumption.

 

(1)         In connection with any Transfer of the Mortgaged Property, or an
ownership interest in Borrower, Key Principal or Guarantor for which Lender’s
approval is required under this Loan Agreement, Lender may, as a condition to
any such approval, require:

 

(A)         additional collateral, guaranties or other credit support to
mitigate any risks concerning the proposed transferee or the performance or
condition of the Mortgaged Property;

 

(B)         amendment of the Loan Documents to delete or modify any specially
negotiated terms or provisions previously granted for the exclusive benefit of
original Borrower, Key Principal or Guarantor and to restore the original
provisions of the standard Fannie Mae form multifamily loan documents, to the
extent such provisions were previously modified; or

 

(C)         a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B).

 

(2)         In connection with any request by Borrower for consent to a
Transfer, Borrower shall pay to Lender upon demand:

 

(A)         the Transfer Fee (to the extent charged by Lender);

 

(B)         the Review Fee (regardless of whether Lender approves or denies such
request);

 

(C)         all of Lender’s out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request, to the extent such costs
exceed the Review Fee; and

 

(3)         Borrower shall provide Lender written notice of all Transfers
whether or not such Transfers are permitted under this Loan Agreement or
approved by Lender no later than ten (10) days prior to the date of the
Transfer, provided that Borrower shall not be required to provide notice of
Transfers of Residential Leases or of the replacement of Fixtures or Personalty
performed pursuant to the terms of the Loan Documents.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 50 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 

(h)          Publicly-Held Real Estate Investment Trust.

 

Notwithstanding anything set forth in this Loan Agreement to the contrary, if a
Key Principal or Guarantor is a publicly-held real estate investment trust, the
public issuance of common stock, convertible debt, equity or other similar
securities (“Public REIT Securities”) and the Transfer of Public REIT
Securities, whenever issued, will not constitute a prohibited Transfer under
Section 11.02(b)(2); provided, that no Public REIT Securities holder may acquire
an ownership percentage of 10% or more unless otherwise approved by Lender.

 

Article 12 - IMPOSITIONS

 

Section 12.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
12.01 are made as of the Effective Date, and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Payment of Taxes, Assessments and Other Charges.

 

Borrower has:

 

(1)         paid (or with the approval of Lender, established an escrow fund
sufficient to pay when due and payable) all amounts and charges relating to the
Mortgaged Property that have become due and payable, including Impositions,
leasehold payments and ground rents;

 

(2)         paid all Taxes for the Mortgaged Property that have become due
pursuant to any notice of assessment received by Borrower and any and all taxes
that have become due against Borrower;

 

(3)         no knowledge of any basis for any additional assessments;

 

(4)         no knowledge of any presently pending special assessments against
all or any part of the Mortgaged Property, or any presently pending special
assessments against Borrower; and

 

(5)         not received any written notice of any contemplated special
assessment against the Mortgaged Property, or any contemplated special
assessment against Borrower.

 

Section 12.02         Covenants.

 

(a)          Imposition Deposits, Taxes, and Other Charges.

 

Borrower shall:

 

(1)         deposit the Imposition Deposits with Lender on each Payment Date (or
on another day designated in writing by Lender) in amount sufficient, in
Lender’s discretion, to enable Lender to pay each Imposition before the last
date upon which such payment may be made without any penalty or interest charge
being added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by applicable law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 51 Article 11 04-11 ©
2011 Fannie Mae

 

 

 

 

(2)         deposit with Lender, within ten (10) days after notice from Lender
(subject to applicable law), such additional amounts estimated by Lender to be
reasonably necessary to cure any deficiency in the amount of the Imposition
Deposits held for payment of a specific Imposition;

 

(3)         pay, or cause to be paid, all Impositions, leasehold payments,
ground rents and Borrower taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment;

 

(4)         promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and

 

(5)         promptly deliver to Lender a copy of all notices of any special
assessments and contemplated special assessments against the Mortgaged Property
or Borrower.

 

Section 12.03         Mortgage Loan Administration Matters Regarding
Impositions.

 

(a)          Maintenance of Records by Lender.

 

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums and each
other obligation of Borrower for which Imposition Deposits are required.

 

(b)          Imposition Accounts.

 

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement. For the purposes of 9-104(a)(3)
of the UCC, Lender is the owner of the Imposition Deposits and shall be deemed a
“customer” with sole control of the account holding the Imposition Deposits.

 

(c)          Payment of Impositions; Sufficiency of Imposition Deposits.

 

Lender may pay an Imposition according to any bill, statement or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

 

(1)         no Event of Default exists;

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 52 Article 12 04-11 ©
2011 Fannie Mae

 

 

 

 

(2)         Borrower has timely delivered to Lender all applicable bills or
premium notices that it has received; and

 

(3)         sufficient Imposition Deposits are held by Lender for each
Imposition at the time such Imposition becomes due and payable.

 

Lender shall have no liability to Borrower for failing to pay any Imposition if
any of the conditions are not satisfied. If at any time the amount of the
Imposition Deposits held for payment of a specific Imposition exceeds the amount
reasonably deemed necessary by Lender to be held in connection with such
Imposition, the excess may be credited against future installments of Imposition
Deposits for such Imposition.

 

(d)          Imposition Deposits Upon Event of Default.

 

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

 

(e)          Contesting Impositions.

 

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

 

(1)         Borrower notifies Lender of the commencement or expected
commencement of such proceedings;

 

(2)         Lender determines that the Mortgaged Property is not in danger of
being sold or forfeited;

 

(3)         Borrower deposits with Lender (or the applicable Governmental
Authority if required by applicable law) reserves sufficient to pay the
contested Imposition, if required by Lender (or the applicable Governmental
Authority);

 

(4)         Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender; and

 

(5)         Borrower commences, and at all times thereafter diligently
prosecutes, such contest in good faith until a final determination is made by
the applicable Governmental Authority.

 

(f)          Release to Borrower.

 

Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 53 Article 12 04-11 ©
2011 Fannie Mae

 

 

 

 

Article 13 - REPLACEMENT RESERVE AND REPAIRS

 

Section 13.01         Covenants.

 

(a)          Initial Deposits to Replacement Reserve Account and Repairs Escrow
Account.

 

On the Effective Date, Borrower shall pay to Lender:

 

(1)         the Initial Replacement Reserve Deposit for deposit into the
Replacement Reserve Account; and

 

(2)         the Repairs Escrow Deposit for deposit into the Repairs Escrow
Account.

 

(b)          Monthly Replacement Reserve Deposits.

 

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

 

(c)          Payment for Replacements and Repairs.

 

Borrower shall:

 

(1)         pay all invoices for the Replacements and Repairs, regardless of
whether funds on deposit in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, are sufficient, prior to any request for
disbursement from the Replacement Reserve Account or the Repairs Escrow Account,
as applicable (unless Lender has agreed to issue joint checks in connection with
a particular Replacement or Repair);

 

(2)         pay all applicable fees and charges of any Governmental Authority on
account of the Replacements and Repairs, as applicable; and

 

(3)         provide evidence satisfactory to Lender of completion of the
Replacements and any Required Repairs (within the Completion Period or within
such other period or by such other date set forth in the Required Repair
Schedule and any Borrower Requested Repairs and Additional Lender Repairs (by
the date specified by Lender for any such Borrower Requested Repairs or
Additional Lender Repairs)).

 

(d)          Assignment of Contracts for Replacements and Repairs.

 

Borrower shall assign to Lender any contract or subcontract for Replacements or
Repairs, upon Lender’s request, on a form of assignment approved by Lender.

 

(e)          Indemnification.

 

Borrower shall indemnify and hold Lender harmless from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arising from or in any way connected with the performance of the Replacements or
Repairs or investment of the Reserve/Escrow Account Funds.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 54 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(f)          Amendments to Loan Documents.

 

Borrower shall execute and/or deliver to Lender, upon request, an amendment to
this Loan Agreement, the Security Instrument, any other Loan Document and/or the
original financing statement necessary or desirable to perfect Lender’s lien
upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

 

(g)          Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)         by the date specified in the applicable invoice, the Repairs Escrow
Account Administrative Fee and the Replacement Reserve Account Administration
Fee for Lender’s services in administering the Repairs Escrow Account and
Replacement Reserve Account and investing the funds on deposit in the Repairs
Escrow Account and the Replacement Reserve Account, respectively;

 

(2)         upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee, for each inspection of the Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and

 

(3)         upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting the Mortgaged Property on behalf of Lender
for each inspection of the Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections.

 

Section 13.02         Mortgage Loan Administration Matters Regarding Reserves.

 

(a)          Accounts, Deposits, and Disbursements.

 

(1)         Custodial Accounts.

 

(A)         The Replacement Reserve Account shall be an interest-bearing account
that meets the standards for custodial accounts as required by Lender from time
to time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest earned on the
Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if applicable law requires, and
so long as no Event of Default exists under any of the Loan Documents, Lender
shall pay to Borrower the interest earned on the Replacement Reserve Account not
less frequently than the Replacement Reserve Account Interest Disbursement
Frequency. In no event shall Lender be obligated to disburse funds from the
Reserve/Escrow Account if an Event of Default exists.

 

(B)         Lender shall not be obligated to deposit the Repairs Escrow Deposits
into an interest-bearing account.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 55 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(2)         Disbursements by Lender Only.

 

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.

 

(3)         Adjustment of Deposits.

 

(A)         Mortgage Loan Terms Exceeding Ten (10) Years.

 

If the Loan Term exceeds ten (10) years, a physical needs assessment shall be
ordered by Lender for the Mortgaged Property at the expense of Borrower (which
expense may be paid of out of the Replacement Reserve Account if excess funds
are available). The physical needs assessment shall be performed no earlier than
the sixth (6th) month and no later than the ninth (9th) month of the
tenth (10th) Loan Year (and of the twentieth (20th) Loan Year if the Loan Term
exceeds twenty (20) years). After review of the physical needs assessment, the
amount of the Monthly Replacement Reserve Deposit may be adjusted by Lender for
the remaining Loan Term by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required.

 

(B)         Transfers.

 

In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor or Key Principal which requires
Lender’s consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term. Based upon that review, Lender may require
an additional deposit to the Replacement Reserve Account or the Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve Deposit
as a condition to Lender’s consent to such Transfer. In all events, the
transferee shall be required to assume Borrower’s duties and obligations under
this Loan Agreement.

 

(4)         Insufficient Funds.

 

Lender may, upon thirty (30) days prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements or
Additional Lender Replacements. Borrower’s agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 56 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(5)         Disbursements for Replacements and Repairs.

 

(A)          Disbursement requests may only be made after completion of the
applicable Replacements and only to reimburse Borrower for the actual approved
costs of the Replacements. Lender shall not disburse from the Replacement
Reserve Account the costs of routine maintenance to the Mortgaged Property or
for costs which are to be reimbursed from the Repairs Escrow Account or any
similar account. Disbursement from the Replacement Reserve Account and the
Repairs Escrow Account shall not be made more frequently than the Maximum
Replacement Reserve Disbursement Interval. Other than in connection with a final
request for disbursement, disbursements from the Replacement Reserve Account
shall not be less than the Minimum Replacement Reserve Disbursement Amount.

 

(B)         Disbursement requests may only be made after completion of the
applicable Repairs and only to reimburse Borrower for the actual cost of the
Repairs, up to the Maximum Repair Cost. Lender shall not disburse any amounts
which would cause the funds remaining in the Repairs Escrow Account after any
disbursement (other than with respect to the final disbursement) to be less than
the Maximum Repair Cost of the then-current estimated cost of completing all
remaining Repairs. Lender shall not disburse from the Repairs Escrow Account the
costs of routine maintenance to the Mortgaged Property or for costs which are to
be reimbursed from the Replacement Reserve Account or any similar account.
Disbursement from the Repairs Escrow Account shall not be made more frequently
than the Maximum Repair Disbursement Interval. Other than in connection with a
final request for disbursement, disbursements from the Repairs Escrow Account
shall not be less than the Minimum Repairs Disbursement Amount.

 

(6)         Disbursement Requests.

 

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9)), and must:

 

(A)         if applicable, specify the quantity and price of the items or
materials purchased, grouped by type or category;

 

(B)         if applicable, specify the cost of all contracted labor or other
services involved in the Replacement or Repair for which such request for
disbursement is made;

 

(C)         if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 57 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(D)         include evidence of payment of such Replacement or Repair
satisfactory to Lender (unless Lender has agreed to issue joint checks in
connection with a particular Repair or Replacement as provided in this Loan
Agreement); and

 

(E)         contain a certification by Borrower that the Repair or Replacement
has been completed lien free and in a good and workmanlike manner, in accordance
with any plans and specifications previously approved by Lender (if applicable)
and in compliance with all applicable laws, ordinances, rules and regulations of
any Governmental Authority having jurisdiction over the Mortgaged Property, and
otherwise in accordance with the provisions of this Loan Agreement.

 

(7)         Conditions to Disbursement.

 

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements and Additional Lender
Repairs, Lender shall have approved the use of the Reserve/Escrow Account Funds
for such replacements or repairs pursuant to the terms of Section 13.02(a)(9)):

 

(A)         an inspection by Lender of the Mortgaged Property and the applicable
Replacement or Repair;

 

(B)         an inspection or certificate of completion by an appropriate
independent qualified professional (such as an architect, engineer or property
inspector, depending on the nature of the Repair or Replacement) selected by
Lender;

 

(C)         either:

 

(i)          a search of title to the Mortgaged Property effective to the date
of disbursement; or

 

(ii)         a “date-down” endorsement to Lender’s Title Policy extending the
effective date of such policy to the date of disbursement, and showing no Liens
other than Permitted Encumbrances (or liens which Borrower is diligently
contesting in good faith that have been bonded off to the satisfaction of
Lender); and

 

(D)         an acknowledgement of payment, waiver of claims and release of lien
for work performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of applicable law and covering
all work performed and materials supplied (including equipment and fixtures) for
the Mortgaged Property by that contractor, subcontractor or materialman through
the date covered by the disbursement request (or, in the event that payment to
such contractor, subcontractor or materialman is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
disbursement).

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 58 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(8)         Joint Checks for Periodic Disbursements.

 

Lender may issue joint checks, payable to Borrower and the applicable supplier,
materialman, mechanic, contractor, subcontractor or other similar party, if:

 

(A)         the cost of the Replacement or Repair exceeds the Replacement
Threshold or the Repair Threshold, as applicable, and the contractor performing
such Replacement or Repair requires periodic payments pursuant to the terms of
the applicable written contract;

 

(B)         the contract for such Repair or Replacement requires payment upon
completion of the applicable portion of the work;

 

(C)         Borrower makes the disbursement request after completion of the
applicable portion of the work required to be completed under such contract;

 

(D)         the materials for which the request for disbursement has been made
are on site at the Mortgaged Property and are properly secured or installed;

 

(E)         Lender determines that the remaining funds in the Replacement
Reserve Account designated for such Replacement, or in the Repairs Escrow
Account designated for such Repair, as applicable, are sufficient to complete
the Replacement or Repair;

 

(F)         each supplier, materialman, mechanic, contractor, subcontractor or
other similar party receiving payments shall have provided, if requested by
Lender, a waiver of liens with respect to amounts which have been previously
paid to them; and

 

(G)         all other conditions for disbursement have been satisfied.

 

(9)         Replacements and Repairs Other than Required Replacements and/or
Required Repairs.

 

(A)         Borrower Requested Replacements and Borrower Requested Repairs.

 

In the event Borrower requests a disbursement from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair, any related disbursement
request must also contain support for why Lender should allow such disbursement.
Lender may make disbursements for Borrower Requested Replacements or Borrower
Requested Repairs if Lender determines that:

 

(i)          they are of the type intended to be covered by the Replacement
Reserve Account or the Repairs Escrow Account, as applicable;

 

(ii)         the costs are reasonable;

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 49 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(iii)        the amount of funds in the Replacement Reserve Account or Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iv)        all conditions for disbursement from the Replacement Reserve Account
or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

 

(B)         Additional Lender Replacements and Additional Lender Repairs.

 

Lender may require, as set forth in Section 6.02(b)(3), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs. Lender may make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if Lender determines that:

 

(i)          the costs are reasonable;

 

(ii)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iii)        all conditions for disbursement from the Replacement Reserve
Account or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

 

(10)        Excess Costs.

 

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must contain support for why
Lender should allow such disbursement. Lender may make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 60 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(A)         the excess cost is reasonable;

 

(B)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such excess cost and
the then-current estimated cost of completing all remaining Replacements and
Repairs at the Maximum Repair Cost; and

 

(C)         all conditions for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account have been satisfied.

 

(11)        Final Disbursements.

 

Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred, Lender shall disburse to Borrower any
amounts then remaining in the Repairs Escrow Account. Upon payment in full of
the Indebtedness and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower any and all amounts then remaining in the
Replacement Reserve Account and the Repairs Escrow Account (if not previously
released).

 

(b)          Approvals of Contracts; Assignment of Claims.

 

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Replacements or Repairs.
Notwithstanding Borrower’s assignment (in the Security Instrument) of its rights
and claims against all persons or entities supplying labor or materials in
connection with the Replacement or Repairs, Lender will not pursue any such
right or claim unless an Event of Default has occurred or as otherwise provided
in Section 14.03(c).

 

(c)          Delays and Workmanship.

 

If Lender determines that any work for any Replacement or Repair has not timely
commenced, has not been timely performed in a workmanlike manner, or has not
been timely completed in a workmanlike manner, Lender may, without notice to
Borrower:

 

(1)         withhold disbursements from the Replacement Reserve Account or
Repairs Escrow Account for such unsatisfactory Replacement or Repair, as
applicable;

 

(2)         proceed under existing contracts or contract with third parties to
make or complete such Replacement or Repair;

 

(3)         apply the funds in the Replacement Reserve Account or Repairs Escrow
Account toward the labor and materials necessary to make or complete such
Replacement or Repair, as applicable; or

 

(4)         exercise any and all other remedies available to Lender under this
Loan Agreement or any other Loan Document, including any remedies otherwise
available upon an Event of Default pursuant to the terms of Section 14.02.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 61 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property and perform any
and all work and labor necessary to make or complete the Replacements or Repairs
and employ watchmen to protect the Mortgaged Property from damage. All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement.

 

(d)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(e)          No Lender Obligation.

 

Nothing in this Loan Agreement shall:

 

(1)         make Lender responsible for making or completing the Replacements or
Repairs;

 

(2)         require Lender to expend funds, whether from the Replacement Reserve
Account, the Repairs Escrow Account or otherwise, to make or complete any
Replacement or Repair;

 

(3)         obligate Lender to proceed with the Replacements or Repairs; or

 

(4)         obligate Lender to demand from Borrower additional sums to make or
complete any Replacement or Repair.

 

(f)          No Lender Warranty.

 

Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives or designees, or
other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
person that the Replacement or Repair has been completed in accordance with
applicable building, zoning or other codes, ordinances, statutes, laws,
regulations or requirements of any governmental agency, such responsibility
being at all times exclusively that of Borrower.

 

Article 14 - DEFAULTS/REMEDIES

 

Section 14.01         Events of Default.

 

The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.

 

(a)          Automatic Events of Default.

 

The following shall constitute automatic Events of Default:

 

(1)         any failure by Borrower to pay or deposit when due any amount
required by the Note, this Loan Agreement or any other Loan Document;

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 62 Article 13 04-11 ©
2011 Fannie Mae

 

 

 

 

(2)         any failure by Borrower to maintain the insurance coverage required
by any Loan Document;

 

(3)         any failure by Borrower to comply with the provisions of Section
4.02(d) relating to its single asset status;

 

(4)         any warranty, representation, certificate or statement of Borrower,
Guarantor or Key Principal in this Loan Agreement or any of the other Loan
Documents shall be false, inaccurate or misleading in any material respect when
made;

 

(5)         fraud, gross negligence, willful misconduct or material
misrepresentation or material omission by Borrower, or any of its officers,
directors, trustees, partners, members or managers, or any Guarantor, Key
Principal or Principal or any of their employees, officers, directors, trustees,
partners, members or managers in connection with:

 

(A)         the application for, or creation of, the Indebtedness;

 

(B)         any financial statement, rent roll or other report or information
provided to Lender during the term of the Mortgage Loan;

 

(C)         any request for Lender’s consent to any proposed action, including a
request for disbursement of Reserve/Escrow Account Funds or Collateral Account
Funds;

 

(6)         the occurrence of any Transfer not permitted by the Loan Documents;

 

(7)         the occurrence of a Bankruptcy Event;

 

(8)         the commencement of a forfeiture action or proceeding, whether civil
or criminal, which, in Lender’s reasonable judgment, could result in a
forfeiture of the Mortgaged Property or otherwise materially impair the lien
created by this Loan Agreement or the Security Instrument or Lender’s interest
in the Mortgaged Property;

 

(9)         any failure by Borrower, Key Principal or Guarantor to comply with
the provisions of Section 5.02(b) and Section 5.02(c);

 

(10)        if Borrower, Guarantor or Key Principal is a trust, the termination
or revocation of such trust, except as set forth in Section 11.03(d);

 

(11)        any failure by Borrower to complete any Repair related to fire, life
or safety issues in accordance with the terms of this Loan Agreement within the
Completion Period (or such other date set forth on the Required Repair Schedule
or otherwise required by Lender in writing for such Repair);

 

(12)        any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable;

 

(13)        any failure by Borrower or any Property Operator to comply with the
use and licensing requirements for a Seniors Housing Facility set forth in any
Loan Document or as required by any applicable law;

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 63 Article 14 04-11 ©
2011 Fannie Mae

 

 

 

 

(14)        a Transfer or change in the holder of the Licenses authorizing the
Mortgaged Property to operate as a Seniors Housing Facility;

 

(15)        a Transfer of Borrower’s or any Property Operator’s respective
interest(s) in any Facility Operating Agreement;

 

(16)        a Transfer or termination of any Facility Operating Agreement;

 

(17)        any loss by Borrower or any Property Operator of any License or
other legal authority necessary to operate the Mortgaged Property as a Seniors
Housing Facility, or any failure by Borrower or any Property Operator to comply
strictly with any consent order or decree or to correct, within the time
deadlines set by any federal, state or local licensing agency, any deficiency
where such failure results, or under applicable laws and regulations, is
reasonably likely to result, in an action by such agency with respect to the
Mortgaged Property that may have a material adverse effect on the income and
operations of the Mortgaged Property or Borrower’s interest in the Mortgaged
Property, including, without limitation, a termination, revocation or suspension
of any applicable Licenses necessary for the operation of the Mortgaged Property
as a Seniors Housing Facility;

 

(18)        if Borrower or any Property Operator:

 

(A)         ceases to operate the Mortgaged Property as a Seniors Housing
Facility or takes any action or permits to exist any condition that causes the
Mortgaged Property to no longer be classified as housing for older persons
pursuant to the Fair Housing Amendments Act of 1988 and the Housing for Older
Persons Act of 1995;

 

(B)         ceases to provide such kitchens, separate bathrooms, and areas for
eating, sitting and sleeping in each independent living or assisted living unit
or at a minimum, central bathing and dining facilities for Alzheimer’s/dementia
care, as are provided as of the Effective Date;

 

(C)         ceases to provide other facilities and services normally associated
with independent living or assisted living units including (i) central dining
services providing up to three (3) meals per day, (ii) periodic housekeeping,
(iii) laundry services, (iv) customary transportation services, and (v) social
activities;

 

(D)         provides or contracts for skilled nursing care for any of the units;

 

(E)         leases or holds available for lease to commercial tenants
non-residential space (i.e., space other than the units, dining areas, activity
rooms, lobby, parlors, kitchen, mailroom, marketing/management offices)
exceeding ten percent (10%) of the net rental area; or

 

(19)        a default which continues beyond any applicable cure period under
any Facility Operating Agreement; and

 

(20)        a default by Borrower, Key Principal or Guarantor under any SASA.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 64 Article 14 04-11 ©
2011 Fannie Mae

 

 

 

 

(b)          Events of Default Subject to a Specified Cure Period.

 

The following shall constitute an Event of Default subject to the cure period
set forth in the Loan Documents:

 

(1)         if Key Principal or Guarantor is a natural person, the death of such
individual, unless requirements of Section 11.03(e) are met;

 

(2)         the occurrence of a Guarantor Bankruptcy Event, unless requirements
of Section 11.03(f) are met; and

 

(3)         any failure by Borrower to perform any obligation under this Loan
Agreement or any Loan Document that is subject to a specified notice and cure
period, which failure continues beyond such specified notice and cure period as
set forth herein or in the applicable Loan Document.

 

(c)          Events of Default Subject to Extended Cure Period.

 

The following shall constitute an Event of Default subject to the cure period
set forth below:

 

(1)         Any failure by Borrower to perform any of its obligations under this
Loan Agreement or any Loan Document (other than those specified in Section
14.01(a) or Section 14.01(b) above) as and when required, which failure
continues for a period of thirty (30) days after notice of such failure by
Lender to Borrower, provided, however, such period may be extended for up to an
additional thirty (30) days if Borrower, in the discretion of Lender, is
diligently pursuing a cure of such; provided, further, however, no such notice,
grace period or extension shall apply if, in Lender’s discretion, immediate
exercise by Lender of a right or remedy under this Loan Agreement or any Loan
Document is required to avoid harm to Lender or impairment of the Mortgage Loan
(including the Loan Documents), the Mortgaged Property or any other security
given for the Mortgage Loan.

 

Section 14.02         Remedies.

 

(a)          Acceleration; Foreclosure.

 

Upon the occurrence of an Event of Default, the entire unpaid principal balance
of the Mortgage Loan, any Accrued Interest, interest accruing at the Default
Rate, the Prepayment Premium (if applicable), and all other Indebtedness shall
at once become due and payable, at the option of Lender, without any prior
notice to Borrower, unless applicable law requires otherwise (and in such case,
after any required notice has been given). Lender may exercise this option to
accelerate regardless of any prior forbearance. In addition, Lender shall have
all rights and remedies afforded to it hereunder and under the other Loan
Documents, including, foreclosure on and/or the power of sale of the Mortgaged
Property, as provided in the Security Instrument, and any rights and remedies
available to it at law or in equity (subject to Borrower’s statutory rights of
reinstatement, if any, prior to a Foreclosure Event). Any proceeds of a
foreclosure or other sale under this Loan Agreement or any other Loan Document
may be held and applied by Lender as additional collateral for the Indebtedness
pursuant to this Loan Agreement. Notwithstanding the foregoing, the occurrence
of any Bankruptcy Event shall automatically accelerate the Mortgage Loan and all
obligations and Indebtedness shall be immediately due and payable without notice
or further action by Lender.

 



Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 65 Article 14 04-11 ©
2011 Fannie Mae

 

 

 





 

(b)          Loss of Right to Receive Replacement Reserve Disbursements and
Repairs Disbursements.

 

Upon the occurrence of an Event of Default under this Loan Agreement, Borrower
shall immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. Upon any such Event of
Default, Lender may use the Reserve/Escrow Account Funds and any Collateral
Account Funds (or any portion thereof) for any purpose, including:

 

(1)         repayment of the Indebtedness, including principal prepayments and
the Prepayment Premium applicable to such full or partial prepayment, as
applicable (however, such application of funds shall not cure or be deemed to
cure any Event of Default);

 

(2)         reimbursement of Lender for all losses and expenses (including
reasonable legal fees) suffered or incurred by Lender as a result of such Event
of Default;

 

(3)         completion of the Replacement or Repair or for any other replacement
or repair to the Mortgaged Property; and

 

(4)         payment of any amount expended in exercising (and the exercise of)
all rights and remedies available to Lender at law or in equity or under this
Loan Agreement or under any of the other Loan Documents.

 

Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default by Borrower or to repayment of the Indebtedness or in any
specific order of priority.

 

(c)          Remedies Cumulative.

 

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default in order to exercise any of its remedies with respect to an
Event of Default.

 

(d)          Operations upon Event of Default; Lockbox Account.

 

(1)         Upon the occurrence of an Event of Default and at the option of
Lender, Borrower shall or shall cause each Property Operator to continue to
provide all necessary services required under each Facility Operating Agreement
or applicable licensing or regulatory requirements to operate and manage the
Mortgaged Property and shall fully cooperate with Lender and any receiver as may
be appointed by a court, in performing these services and agrees to arrange for
an orderly transition to a replacement property operator or provider of the
necessary services, and to execute promptly all applications, assignments,
consents and documents requested by Lender to facilitate such transition. Lender
may, upon an Event of Default, cause the removal of Borrower or any Property
Operator (as applicable) from any Mortgaged Property operations. Until such time
as Lender has located a replacement property operator, Borrower or the acting
Property Operator shall continue to provide all required services to maintain
the Mortgaged Property in full compliance with all licensing and regulatory
requirements as a Seniors Housing Facility. Borrower acknowledges that its
failure to perform or to cause the performance of this service shall constitute
a form of waste of the Mortgaged Property, causing irreparable harm to Lender
and the Mortgaged Property, and shall constitute sufficient cause for the
appointment of a receiver.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 66 Article 14 04-11 ©
2011 Fannie Mae

 

 

 

 

(2)         In addition to the remedies set forth herein and elsewhere in the
Loan Documents, upon an Event of Default Lender shall be entitled to mandate the
use of a lockbox bank account or other depositary account, to be maintained
under the control and supervision of Lender, for all income of the Mortgaged
Property, including Rents, service charges, insurance payments and Third Party
Payments.

 

Section 14.03         Additional Lender Rights; Forbearance.

 

(a)          No Effect Upon Obligations.

 

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor, Key Principal or other third
party obligor, to take any of the following actions:

 

(1)         the time for payment of the principal of or interest on the
Indebtedness may be extended or the Indebtedness may be renewed in whole or in
part;

 

(2)         the rate of interest on or period of amortization of the Mortgage
Loan or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified;

 

(3)         the time for Borrower’s performance of or compliance with any
covenant or agreement contained in any Loan Document, whether presently existing
or hereinafter entered into, may be extended or such performance or compliance
may be waived;

 

(4)         the maturity of the Indebtedness may be accelerated as provided in
the Loan Documents;

 

(5)         any or all payments due under the Loan Agreement or any other Loan
Document may be reduced;

 

(6)         any Loan Document may be modified or amended by Lender and Borrower
in any respect, including an increase in the principal amount of the Mortgage
Loan;

 

(7)         any amounts under this Loan Agreement or any other Loan Document may
be released;

 

(8)         any security for the Indebtedness may be modified, exchanged,
released, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Indebtedness;

 

(9)         the payment of the Indebtedness or any security for the
Indebtedness, or both, may be subordinated to the right to payment or the
security, or both, of any other present or future creditor of Borrower;

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 67 Article 14 04-11 ©
2011 Fannie Mae

 

 

 

 

(10)        any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may determine in its discretion; or

 

(11)        any other terms of the Loan Documents may be modified.

 

(b)          No Waiver of Rights or Remedies.

 

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender’s receipt of any condemnation awards or
insurance proceeds shall not operate to cure or waive any Event of Default.

 

(c)          Appointment of Lender as Attorney-in-Fact.

 

Borrower hereby irrevocably makes, constitutes and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place and stead, with full power of substitution, to:

 

(1)         use any of the funds in the Replacement Reserve Account or Repairs
Escrow Account for the purpose of making or completing the Replacements or
Repairs;

 

(2)         make such additions, changes and corrections to the Replacements or
Repairs as shall be necessary or desirable to complete the Replacements or
Repairs;

 

(3)         employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes;

 

(4)         pay, settle or compromise all bills and claims for materials and
work performed in connection with the Replacements or Repairs, or as may be
necessary or desirable for the completion of the Replacements or Repairs, or for
clearance of title;

 

(5)         adjust and compromise any claims under any and all policies of
insurance required pursuant to this Loan Agreement and any other Loan Document;

 

(6)         appear in and prosecute any action arising from any insurance
policies;

 

(7)         collect and receive the proceeds of insurance, and to deduct from
such proceeds Lender’s expenses incurred in the collection of such proceeds;

 

(8)         commence, appear in and prosecute, in Lender’s or Borrower’s name,
any action or proceeding relating to any condemnation;

 

(9)         settle or compromise any claim in connection with any condemnation;

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 68 Article 14 04-11 ©
2011 Fannie Mae

 

 

 

 

(10)        execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents;

 

(11)        prosecute and defend all actions or proceedings in connection with
the Mortgaged Property or the rehabilitation and repair of the Mortgaged
Property;

 

(12)        take such actions as are permitted in this Loan Agreement and any
other Loan Documents;

 

(13)        execute such financing statements and other documents and to do such
other acts as Lender may require to perfect and preserve Lender’s security
interest in, and to enforce such interests in, the collateral; and

 

(14)        carry out any remedy provided for in this Loan Agreement and any
other Loan Documents, including endorsing Borrower’s name to checks, drafts,
instruments and other items of payment and proceeds of the collateral, executing
change of address forms with the postmaster of the United States Post Office
serving the address of Borrower, changing the address of Borrower to that of
Lender, opening all envelopes addressed to Borrower and applying any payments
contained therein to the Indebtedness.

 

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the Mortgage Loan). However, the foregoing shall not require
Lender to incur any expense or take any action. Borrower hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Loan Agreement and any other Loan Documents.

 

Section 14.04         Waiver of Marshaling.

 

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law. Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies. Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 69 Article 14 04-11 ©
2011 Fannie Mae

 

 

 

 

ARTICLE 15 - MISCELLANEOUS

 

Section 15.01         Governing Law; Consent to Jurisdiction and Venue.

 

(a)          Governing Law.

 

This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.

 

(b)          Venue.

 

Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Loan Agreement or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

 

Section 15.02         Notice.

 

(a)          Process of Serving Notice.

 

Except as otherwise set forth herein or in any other Loan Document, all Notices
under this Loan Agreement and any other Loan Document shall be:

 

(1)         in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)         addressed to the intended recipient at Borrower’s Notice Address and
Lender’s Notice Address, as applicable; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the Notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
Notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 70 Article 15 04-11 ©
2011 Fannie Mae

 

 

 

 

(b)          Change of Address.

 

Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.

 

(c)          Default Method of Notice.

 

Any required Notice under this Loan Agreement or any other Loan Document which
does not specify how Notices are to be given shall be given in accordance with
this Section 15.02.

 

(d)          Receipt of Notices.

 

Neither Borrower nor Lender shall refuse or reject delivery of any Notice given
in accordance with this Loan Agreement. Each party is required to acknowledge,
in writing, the receipt of any Notice upon request by the other party.

 

Section 15.03         Successors and Assigns Bound; Sale of Mortgage Loan.

 

(a)          Binding Agreement.

 

This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Loan Agreement shall be an Event of Default and shall be void ab initio.

 

(b)          Sale of Mortgage Loan; Change of Servicer.

 

Nothing in this Loan Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan. The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold
one (1) or more times without prior notice to Borrower. A sale may result in a
change of the Loan Servicer.

 

Section 15.04         Counterparts.

 

This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one (1)
instrument.

 

Section 15.05         Joint and Several (or Solidary) Liability.

 

If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 71 Article 15 04-11 ©
2011 Fannie Mae

 

 

 

 

Section 15.06         Relationship of Parties; No Third Party Beneficiary.

 

(a)          Solely Creditor and Debtor.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower. Nothing contained in
this Loan Agreement shall constitute Lender as a joint venturer, partner or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations or contracts of Borrower.

 

(b)          No Third Party Beneficiaries.

 

No creditor of any party to this Loan Agreement and no other person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document. Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement. Without limiting the foregoing:

 

(1)         any Servicing Arrangement between Lender and any Loan Servicer shall
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness;

 

(2)         Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and

 

(3)         no payment by the Loan Servicer under any Servicing Arrangement will
reduce the amount of the Indebtedness.

 

Section 15.07         Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted and the obligations assumed in this Loan
Agreement. This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

Section 15.08         Construction.

 

(a)          The captions and headings of the sections of this Loan Agreement
and the Loan Documents are for convenience only and shall be disregarded in
construing this Loan Agreement and the Loan Documents.

 

(b)          Any reference in this Loan Agreement to an “Exhibit” or “Schedule”
or a “Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Loan Agreement or to a Section or Article of this Loan Agreement.

 

(c)          Any reference in this Loan Agreement to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(d)          Use of the singular in this Loan Agreement includes the plural and
use of the plural includes the singular.

 

(e)          As used in this Loan Agreement, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only and not a limitation.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 72 Article 15 04-11 ©
2011 Fannie Mae

 

 

 

 

(f)          Whenever Borrower’s knowledge is implicated in this Loan Agreement
or the phrase “to Borrower’s knowledge” or a similar phrase is used in this Loan
Agreement, Borrower’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower’s knowledge after reasonable and diligent inquiry and
investigation.

 

(g)          Unless otherwise provided in this Loan Agreement, if Lender’s
approval is required for any matter hereunder, such approval may be granted or
withheld in Lender’s sole and absolute discretion.

 

(h)          Unless otherwise provided in this Loan Agreement, if Lender’s
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action or decision shall be made in Lender’s sole and absolute
discretion.

 

(i)          All references in this Loan Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(j)          “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

(k)          Any act or action required to be performed by Borrower with respect
to the management or operation of the Mortgaged Property, including any
licensing or insurance requirements, under this Loan Agreement shall be
interpreted as requiring Borrower either to perform such act or action directly
or to cause a Property Operator or other appropriate agent to perform such act
or action. Any act or action that Borrower is prohibited from performing with
respect to the management or operation of the Mortgaged Property, including any
licensing or insurance requirements, under this Loan Agreement shall be
interpreted as prohibiting Borrower from performing such act or action and
prohibiting Property Operator or other appropriate agent from performing such
act or action.

 

(l)          Any references in this Loan Agreement to a Senior Housing Facility
shall refer to the Mortgaged Property identified on the Summary of Loan Terms
including its property type and licensing designation.

 

Section 15.09         Mortgage Loan Servicing.

 

All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary. If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
notice from Lender shall govern. The Loan Servicer may change from time to time
(whether related or unrelated to a sale of the Mortgage Loan). If there is a
change of the Loan Servicer, Borrower will be given notice of the change.

 

Section 15.10         Disclosure of Information.

 

Lender may furnish information regarding Borrower, Key Principal or Guarantor or
the Mortgaged Property to third parties with an existing or prospective interest
in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans. Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 73 Article 15 04-11 ©
2011 Fannie Mae

 

 

 

 

Section 15.11         Waiver; Conflict.

 

No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver. If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.

 

Section 15.12         Determinations by Lender.

 

In any instance in this Loan Agreement where the consent or approval of Lender
may be given or is required, or where any determination, judgment or decision is
to be rendered by Lender under this Loan Agreement, except as otherwise provided
herein, the granting, withholding or denial of such consent or approval and the
rendering of such determination, judgment or decision shall be made or exercised
by Lender (or its designated representative) at its discretion.

 

Section 15.13         Subrogation.

 

If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy or discharge any obligation of Borrower for the payment of money that is
secured by a pre-existing mortgage, deed of trust or other lien encumbering the
Mortgaged Property, such Mortgage Loan proceeds shall be deemed to have been
advanced by Lender at Borrower’s request, and Lender shall automatically, and
without further action on its part, be subrogated to the rights, including lien
priority, of the owner or holder of the obligation secured by such prior lien,
whether or not such prior lien is released.

 

Section 15.14         Counting of Days.

 

Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of “days” means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

 

Section 15.15         Revival and Reinstatement of Indebtedness.

 

If the payment of all or any part of the Indebtedness by Borrower, Key Principal
or any Guarantor or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall
automatically shall be revived, reinstated and restored by such amount and shall
exist as though such Voidable Transfer had never been made.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 74 Article 15 04-11 ©
2011 Fannie Mae

 

 

 

 

Section 15.16         Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.

 

Section 15.17         Final Agreement.

 

THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents and any of their
provisions may not be waived, modified, amended, discharged or terminated except
by an agreement in writing signed by the party against which the enforcement of
the waiver, modification, amendment, discharge or termination is sought, and
then only to the extent set forth in that agreement.

 

Section 15.18         WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.

 

[Remainder of Page Intentionally Blank]

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page 75 Article 15 04-11 ©
2011 Fannie Mae

 

 

 

 

  BORROWER:       FORESTVIEW MANOR, LLC, a Delaware   limited liability company
      By: Sentio Healthcare Properties, Inc., a Maryland corporation, its sole
manager         By:       Sharon C. Kaiser     Chief Financial Officer

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page S-1 Signature Page 04-11
© 2011 Fannie Mae

 

 

 

 

  LENDER:       KEYCORP REAL ESTATE CAPITAL   MARKETS, INC., an Ohio corporation
      By:       Crystal L. Williams     Vice President

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6001.NR.SRS Page S-2 Signature Page 04-11
© 2011 Fannie Mae

 

 

 

 

SCHEDULE 1

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type – Fixed Rate)

(Seniors Housing)

 

Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.

 

“Accounts” has the meaning set forth in the Security Instrument.

 

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair and
in good marketable condition or to prevent deterioration of the Mortgaged
Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair and in good marketable condition or to prevent deterioration of the
Mortgaged Property.

 

“Affiliated Property Operator” means any Property Operator that is a Borrower
Affiliate.

 

“Amortization Period” has the meaning set forth in the Summary of Loan Terms.

 

“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g.,
31 U.S.C. Sections 5311-5330).

 

“Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower;

 

(b)          the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Borrower;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or

 

(e)          the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over Borrower or any
substantial part of the assets of Borrower; 

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 1 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, Principal or any Borrower Affiliate (in which event such case or
proceeding shall be a Bankruptcy Event immediately).

 

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.

 

“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal or
Affiliated Property Operator:

 

(a)          any entity that directly or indirectly owns, controls or holds with
power to vote, twenty percent (20%) or more of the outstanding voting securities
of Borrower, Guarantor or Key Principal or Affiliated Property Operator;

 

(b)          any entity in which Borrower, Guarantor or Key Principal or
Affiliated Property Operator directly or indirectly owns, controls or holds with
the power to vote, twenty percent (20%) or more of the outstanding voting
securities of such entity;

 

(c)          any entity controlled by or under common control with, or which
controls Borrower, Guarantor or Key Principal or Affiliated Property Operator
(the term “control” for these purposes means the ability, whether by the
ownership of shares or other equity interests, by contract or otherwise, to
elect a majority of the directors of a corporation, to make management decisions
on behalf of, or independently to select the managing partner of, a partnership,
or otherwise to have the power independently to remove and then select a
majority of those individuals exercising managerial authority over an entity,
and control shall be conclusively presumed in the case of the ownership of fifty
percent (50%) or more of the equity interests);

 

(d)          any partner, manager, member or shareholder of Borrower, Guarantor
or Key Principal or Affiliated Property Operator; or

 

(e)          any other individual that is related (to the third degree of
consanguinity) by blood or marriage to Borrower, Guarantor or Key Principal or
Affiliated Property Operator.

 

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account.

 

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account.

 

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which Lender is not open for business.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 2 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

 

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

 

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

“Contract(s)” means any contract or other agreement for the provision of goods
or services at or otherwise in connection with the operation, use or maintenance
of the Mortgaged Property, excluding the Management Agreement, if any, and
including cash deposited to secure performance by parties of their obligations.

 

“Controlling Interest” means:

 

(a)          with respect to any entity, the following:

 

(1)         if such entity is a general partnership or a joint venture,
fifty-one percent (51%) of all general partnership or joint venture interests in
such entity;

 

(2)         if such entity is a limited partnership:

 

(A)         any general partnership interest; or

 

(B)         fifty-one percent (51%) of all limited partnership interests in such
entity;

 

(3)         if such entity is a limited liability company or a limited liability
partnership:

 

(A)         fifty-one percent (51%) of all membership or other ownership
interests in such entity;

 

(B)         the amount of membership or ownership interests sufficient to have
the power to appoint or change any manager; or

 

(C)         the interest of any manager;

 

(4)         if such entity is a corporation (other than a Publicly-Held
Corporation) with only one class of voting stock, fifty-one percent (51%) of
voting stock in such corporation;

 

(5)         if such entity is a corporation (other than a Publicly-Held
Corporation) with more than one class of voting stock, the amount of shares of
voting stock sufficient to have the power to elect the majority of directors of
such corporation;

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 3 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

(6)         if such entity is a trust (other than a land trust or a
Publicly-Held Trust), the trustee of such trust or the ability to remove,
appoint or substitute the trustee of such trust (unless the trustee of such
trust after such removal, appointment or substitution is a trustee identified in
the trust agreement approved by Lender); or

 

(b)          the power or right in any agreement (including provisions contained
in the organizational and/or governing documents of Borrower, Guarantor or Key
Principal) to control or otherwise limit or modify, directly or indirectly, the
management and operations of Borrower, Guarantor or Key Principal, including the
power to:

 

(1)         cause a change in or replacement of the Person that controls the
management and operations of Borrower, Guarantor or Key Principal; or

 

(2)         limit or otherwise modify the extent of such Person’s control over
the management and operations of Borrower, Guarantor or Key Principal.

 

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

 

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.

 

“Default Rate” means an interest rate equal to the lesser of:

 

(a)          the sum of the Interest Rate plus four (4) percentage points; or

 

(b)          the maximum interest rate which may be collected from Borrower
under applicable law.

 

“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.

 

“Depositary Agreement” means, if any, that certain Depositary Agreement among
Borrower, Lender, an applicable Property Operator and a depositary bank executed
in connection with the Mortgage Loan.

 

“Effective Date” has the meaning set forth in the Summary of Loan Terms.

 

“Employee Benefit Plan” has the meaning as defined in Section 3(3) of ERISA.

 

“Enforcement Costs” has the meaning set forth in the Security Instrument.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 4 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default) of the Loan Agreement.

 

“Exceptions to Representations and Warranties” means the exceptions to
Borrower’s representations and warranties set forth on Schedule 7 (Exceptions to
Representations and Warranties Schedule) to the Loan Agreement.

 

“Facility Operating Agreement” means, individually and collectively, any of an
Operating Lease, Sublease, Management Agreement or any other agreement setting
forth the responsibilities for the operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility.

 

“First Payment Date” has the meaning set forth in the Summary of Loan Terms.

 

“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.

 

“Fixed Rate” has the meaning set forth in the Summary of Loan Terms.

 

“Fixtures” has the meaning set forth in the Security Instrument.

 

“Foreclosure Event” means:

 

(a)          foreclosure under the Security Instrument;

 

(b)          any other exercise by Lender of rights and remedies (whether under
the Security Instrument or under applicable law, including Insolvency Laws) as
holder of the Mortgage Loan and/or the Security Instrument, as a result of which
Lender (or its designee or nominee) or a third party purchaser becomes owner of
the Mortgaged Property;

 

(c)          delivery by Borrower to Lender (or its designee or nominee) of a
deed or other conveyance of Borrower’s interest in the Mortgaged Property in
lieu of any of the foregoing; or

 

(d)          in Louisiana, any dation en paiement.

 

“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over Borrower or the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.

 

“Guarantor” means any guarantor of the Indebtedness or any other obligation of
Borrower under any Loan Document.

 

“Guarantor Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Guarantor;

 

(b)          the acknowledgment in writing by Guarantor (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Guarantor;

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 5 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Guarantor; or

 

(e)          the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over Guarantor or any
substantial part of the assets of Guarantor, as applicable;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, Principal, or any Borrower Affiliate (in which event such case or
proceeding shall be a Guarantor Bankruptcy Event immediately).

 

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and all regulations and other guidance promulgated thereunder by the
U.S. Department of Health and Human Services.

 

“HIPAA Covered Entity” means any entity that is deemed to be a “covered entity”
under HIPAA, as identified on the Summary of Loan Terms.

 

“Immediate Family Members” means a child, grandchild, spouse, sibling, or
parent, each of whom must have obtained a legal age of majority.

 

“Imposition Deposits” has the meaning set forth in the Security Instrument.

 

“Impositions” has the meaning set forth in the Security Instrument.

 

“Improvements” has the meaning set forth in the Security Instrument.

 

“Indebtedness” has the meaning set forth in the Security Instrument.

 

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C.
Section 101, et seq., together with any other federal or state law affecting
debtor and creditor rights or relating to the bankruptcy, insolvency,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar laws, proceedings, or equitable principles affecting the
enforcement of creditors’ rights, as amended from time to time.

 

“Insolvent” means:

 

(a)          that the sum total of all of a specified Person’s liabilities
(whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of such Person’s non-exempt assets,
i.e., all of the assets of such Person that are available to satisfy claims of
creditors; or

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 6 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

(b)          such Person’s inability to pay its debts as they become due.

 

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.

 

“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.

 

“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.

 

“Interest Rate” means the Fixed Rate.

 

“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investor” means any Person to whom Lender intends to sell, transfer, deliver or
assign the Mortgage Loan in the secondary mortgage market.

 

“Key Principal” means, collectively:

 

(a)          the natural person(s) or entity that controls and manages Borrower
that Lender determines is critical to the successful operation and management of
Borrower and the Mortgaged Property, as identified as such in the Summary of
Loan Terms; or

 

(b)          any natural person or entity who becomes a Key Principal after the
date of the Loan Agreement and is identified as such in an assumption agreement,
or another amendment or supplement to the Loan Agreement.

 

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.

 

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Land” means the land described in Exhibit A to the Security Instrument.

 

“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.

 

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

 

“Leases” has the meaning set forth in the Security Instrument.

 

“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

 

“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 7 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

“Lender’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.

 

“License(s)” means any operating licenses, certificates of occupancy, health
department licenses, food service licenses, certificates of need, business
licenses, permits, registrations, certificates, authorizations, approvals, and
similar documents required by applicable laws and regulations for the operation
of the Mortgaged Property as a Seniors Housing Facility, including renewals,
replacements and additions to any of the foregoing.

 

“Lien” has the meaning set forth in the Security Instrument.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the Effective Date executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Amount” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Application” means the application for the Mortgage Loan submitted by
Borrower to Lender.

 

“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, the SASA, all guaranties,
all indemnity agreements, all Collateral Agreements, all O&M Programs, and any
other documents now or in the future executed by Borrower, Guarantor, Key
Principal, any guarantor or any other person in connection with the Mortgage
Loan, as such documents may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender. Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.

 

“Loan Term” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Year” has the meaning set forth in the Summary of Loan Terms.

 

“Management Agreement” means, if applicable, any agreement for management
services as amended, restated, replaced, supplemented, or otherwise modified
from time to time, preapproved in writing by Lender, under which daily
management or operation with respect to the Mortgaged Property as a Seniors
Housing Facility has been granted to any individual or entity other than
Borrower.

 

“Manager” means the Person responsible for the operation or management of the
Mortgaged Property pursuant to a Management Agreement, if any.

 

“Material Commercial Lease” means any non-Residential Lease other than:

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 8 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

(a)          a non-Residential Lease that comprises less than five percent (5%)
of total gross income of the Mortgaged Property on an annualized basis, so long
as the lease is not a cell tower lease or a solar (power) lease;

 

(b)          a cable television lease, so long as the lessee is not a Borrower
Affiliate, Key Principal or Guarantor;

 

(c)          storage units leased pursuant to any Residential Lease; or

 

(d)          a laundry lease, so long as:

 

(1)         the lessee is not a Borrower Affiliate, Key Principal or Guarantor;

 

(2)         the rent payable is not below-market (as determined by Lender); and

 

(3)         such laundry lease is terminable for cause by lessor.

 

For purposes of the Loan Documents, any Seniors Housing Facility Lease on the
Mortgaged Property shall not be deemed either a “Material Commercial Lease” or a
“non-Material Commercial Lease.”

 

“Maturity Date” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

 

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.

 

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.

 

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes succeeding
thereto.

 

“Medicaid Participant” means a Person that has entered into a contract to be a
participating provider in the Medicaid Program, as identified on the Summary of
Loan Terms.

 

“Medicaid Program” means the Medicaid assisted living waiver program
administered by the Property Jurisdiction.

 

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.

 

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.

 

“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 9 Schedule 1 07-11 © 2011
Fannie Mae

 

 

 

 

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Mortgage Loan” means the mortgage loan made by Lender to Borrower in the
principal amount of the Note made pursuant to the Loan Agreement, evidenced by
the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.

 

“Mortgaged Property” has the meaning set forth in the Security Instrument.

 

“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.

 

“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Note” means that certain Multifamily Note of even date herewith in the original
principal amount of the stated Loan Amount made by Borrower in favor of Lender,
and all schedules, riders, allonges and addenda attached thereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Notice” means any notices, requests, demands or other communications.

 

“O&M Program” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

 

“Operating Lease” means, if applicable, any operating lease, master lease, or
similar document as amended, restated, replaced, supplemented, or otherwise
modified from time to time, preapproved in writing by Lender, under which
control of the occupancy, use, operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility has been
granted by Borrower as lessor to any Person (other than Borrower) as lessee.

 

“Operator” means the Person responsible for the occupancy, use, operation,
management, maintenance and administration of the Mortgaged Property pursuant to
an Operating Lease, if any.

 

“Payment Date” means the First Payment Date and the first day of each month
thereafter until the Mortgage Loan is fully paid.

 

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

 

“Permitted Prepayment Date” means the last Business Day of a calendar month.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 10 Schedule 1 07-11 ©
2011 Fannie Mae

 

 

 

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Personalty” has the meaning set forth in the Security Instrument.

 

“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.

 

“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.

 

“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.

 

“Prepayment Premium Period End Date” or “Yield Maintenance Period End Date” has
the meaning set forth in the Summary of Loan Terms.

 

“Prepayment Premium Period Term” or “Yield Maintenance Period Term” has the
meaning set forth in the Summary of Loan Terms.

 

“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium)
to the Loan Agreement.

 

“Principal” means any Person owning at least a twenty-five percent (25%)
interest (direct or indirect) in Borrower, Guarantor or Key Principal.

 

“Privacy Laws” mean any federal, state and local laws and regulations applicable
to resident and tenant privacy, including but not limited to HIPAA.

 

“Prohibited Person” means:

 

(a)          any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or

 

(b)          any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “Excluded Parties List System,” each of which may be amended
from time to time, and any successor or replacement thereof; or

 

(c)          any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person owned or held by
Fannie Mae; or

 

(d)          any Person that has caused any unsatisfactory experience of a
material nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

 

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

 

“Property Operator” means individually and collectively, (a) any Operator
(b) any Sublessee, and (c) any Manager.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 11 Schedule 1 07-11 ©
2011 Fannie Mae

 

 

 

 

“Property Operator Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by any Property Operator;

 

(b)          the acknowledgment in writing by any Property Operator that it is
unable to pay its debts generally as they mature;

 

(c)          the making of a general assignment for the benefit of creditors by
any Property Operator;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against any Property Operator; or

 

(e)          the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over any Property
Operator or any substantial part of the assets of any Property Operator;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Property Operator Bankruptcy Event until the ninetieth (90th) day after
filing (if not earlier dismissed) so long as such proceeding or case occurred
without the consent, encouragement or active participation of any Property
Operator (in which event such case or proceeding shall be a Property Operator
Bankruptcy Event immediately).

 

“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.

 

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

 

“Publicly-Held Trust” means a real estate investment trust the outstanding
voting shares or beneficial interests of which are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

 

“Remedial Work” means, in connection with the Mortgaged Property, any
investigation, site monitoring, containment, clean-up, restoration or other
remedial work necessary to comply with any Environmental Law or order of any
Governmental Authority.

 

“Rents” has the meaning set forth in the Security Instrument.

 

“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

 

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

 

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.

 

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.

 

Multifamily Loan and Security Agreement
(Non-Recourse) (Seniors Housing) Form 6101.FR.SRS Page 12 Schedule 1 07-11 ©
2011 Fannie Mae

 

 

 





 

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

 

“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms.

 

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.

 

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.

 

“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

“Required Repair Schedule” means that certain Schedule 6 (Required Repairs) to
the Loan Agreement.

 

“Required Repairs” means those items listed on the Required Repair Schedule.

 

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacements) to the Loan Agreement.

 

“Required Replacements” means those items listed on the Required Replacement
Schedule.

 

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

 

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

 

“Residential Lease” means a leasehold interest in an individual dwelling unit
and shall not include any master lease.

 

“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its original economic and physical condition or to a condition
approved by Lender following a casualty.

 

“Review Fee” means the non-refundable fee of Three Thousand Dollars ($3,000)
payable to Lender in connection with a Transfer for which Lender’s consent is
required (including any assumption of the Mortgage Loan).

 

“SASA” means a Subordination, Assignment and Security Agreement in a form
approved by Lender affecting the Mortgaged Property executed and delivered by
Borrower and any Property Operator as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

 

“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6101.FR.SRS Page 13 Schedule 1 07-11 © 2011 Fannie Mae

 

 

 

 

“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Borrower as security for the
Mortgage Loan and encumbering the Mortgaged Property, including all riders or
schedules attached thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Seniors Housing Facility” means a residential housing facility which qualifies
as “housing for older persons” under the Fair Housing Amendments Act of 1988 and
the Housing for Older Persons Act of 1995, and as the date of this Loan
Agreement, is comprised of and licensed for use as identified on the Summary of
Loan Terms.

 

“Seniors Housing Facility Lease” means, individually and together, any Operating
Lease or Sublease.

 

“Seniors Housing Facility Licensing Designation” means the licensing
designation, if applicable, for the Seniors Housing Facility as set forth on the
Summary of Loan Terms.

 

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

 

“Sublease” means, if applicable, any sublease or similar document as amended,
restated, replaced, supplemented or otherwise modified from time to time,
preapproved in writing by Lender, pursuant to which control of the occupancy,
use, operation, maintenance and administration of the Mortgaged Property as a
Seniors Housing Facility has been granted by an Operator as sub-lessor to any
Person (other than Borrower or Operator) as Sublessee.

 

“Sublessee” means the Person responsible for the operation and management of the
Mortgaged Property pursuant to any Sublease.

 

“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.

 

“Taxes” has the meaning set forth in the Security Instrument.

 

“Third Party Payments” means all payments and the rights to receive such
payments from Medicaid or other federal, state or local programs, boards,
bureaus or agencies, and from residents, private insurers or others.

 

“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.

 

“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.

 

“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms.

 

“Transfer” means:

 

(a)          a sale, assignment, transfer or other disposition (whether
voluntary, involuntary, or by operation of law);

 

(b)          a granting, pledging, creating or attachment of a lien, encumbrance
or security interest (whether voluntary, involuntary, or by operation of law);

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6101.FR.SRS Page 14 Schedule 1 07-11 © 2011 Fannie Mae

 

 

 

 

(c)          an issuance or other creation of a direct or indirect ownership
interest;

 

(d)          a withdrawal, retirement, removal or involuntary resignation of any
owner or manager of a legal entity; or

 

(e)          a merger, consolidation, dissolution or liquidation of a legal
entity.

 

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender in connection with a Transfer of
the Mortgaged Property or of an ownership interest in Borrower, Guarantor or Key
Principal for which Lender’s consent is required (including in connection with
an assumption of the Mortgage Loan).

 

“UCC” has the meaning set forth in the Security Instrument.

 

“UCC Collateral” has the meaning set forth in the Security Instrument.

 

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

 

“Yield Maintenance Period End Date” or “Prepayment Premium Period End Date” has
the meaning set forth in the Summary of Loan Terms.

 

“Yield Maintenance Period Term” or “Prepayment Premium Period Term” has the
meaning set forth in the Summary of Loan Terms.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6101.FR.SRS Page 15 Schedule 1 07-11 © 2011 Fannie Mae

 

 

 

 

        Borrower’s Initials  

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6101.FR.SRS Page 16 Schedule 1 07-11 © 2011 Fannie Mae

 

 

 

 

SCHEDULE 2

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Seniors Housing)

 

Summary of Loan Terms

(Interest Rate Type - Fixed Rate)

 

I.           GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION   Borrower
FORESTVIEW MANOR, LLC, a Delaware limited liability company     Lender KEYCORP
REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation     Key Principal Sentio
Healthcare Properties, Inc.     Guarantor Sentio Healthcare Properties, Inc.    
Multifamily Project Forestview Manor     Type of Property Assisted Living,
Alzheimer’s/Dementia Care     Seniors Housing Facility Licensing Designation
Supported Residential Care Facility       Borrower ¨  Yes x No HIPAA Covered
Entity Operator ¨  Yes x No   Manager ¨  Yes x No           Borrower ¨  Yes x No
Medicaid Participant Operator ¨  Yes x No   Manager ¨  Yes x No        
ADDRESSES   Borrower’s General Business Address c/o Sentio Healthcare
Properties, Inc.
189 South Orange Avenue, Suite 1700
Orlando, Florida 32801     Borrower’s Notice Address

c/o Sentio Healthcare Properties, Inc.
189 South Orange Avenue, Suite 1700
Orlando, Florida 32801

Email:    kthomas@sentioinvestments.com
JMRamsey@sentioinvestments.com
skaiser@sentioinvestments.com

         



Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6102.FR.SRS Page 1 Schedule 2 07-11 © 2011 Fannie Mae

 

 

 

 

Multifamily Project Address 153 Parade Road
Meredith, New Hampshire 03253     Multifamily Project County Belknap County    
Key Principal’s General Business Address 189 South Orange Avenue, Suite 1700
Orlando, Florida 32801     Key Principal’s Notice Address

189 South Orange Avenue, Suite 1700
Orlando, Florida 32801

Email:    kthomas@sentioinvestments.com
JMRamsey@sentioinvestments.com
skaiser@sentioinvestments.com

    Guarantor’s General Business Address 189 South Orange Avenue, Suite 1700
Orlando, Florida 32801     Guarantor’s Notice Address

189 South Orange Avenue, Suite 1700
Orlando, Florida 32801

Email:    kthomas@sentioinvestments.com
JMRamsey@sentioinvestments.com
skaiser@sentioinvestments.com

    Lender’s General Business Address c/o KeyBank, NA
127 Public Square
Cleveland, Ohio 44114     Lender’s Notice Address c/o KeyBank Real Estate
Capital - Servicing Dept.
11501 Outlook Street, Suite 300
Overland Park, Kansas 66211
Mailcode:  KS-01-11-0501
Attention:  Servicing Manager
gina.sullivan@keybank.com     Lender’s Payment Address c/o KeyBank Real Estate
Capital
Post Office Box 145404
Cincinnati, Ohio 45250     Manager’s General Business Address Post Office Box
132
Woodbine, Maryland 21797     Manager’s Notice Address Post Office Box 132
Woodbine, Maryland 21797
Email:  woodbineseniorliving@earthlink.net     Operator’s General Business
Address c/o Sentio Healthcare Properties, Inc.
189 South Orange Avenue, Suite 1700
Orlando, Florida 32801

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6102.FR.SRS Page 2 Schedule 2 07-11 © 2011 Fannie Mae

 

 

 

 

Operator’s Notice Address c/o Sentio Healthcare Properties, Inc.
189 South Orange Avenue, Suite 1700
Orlando, Florida 32801 
Email:   kthomas@sentioinvestments.com
              JMRamsey@sentioinvestments.com
              skaiser@sentioinvestments.com

 

II.          MULTIFAMILY PROJECT INFORMATION   Property Square Footage 664,725.6
    Total Parking Spaces 41     Total Residential Units  Independent Living
Assisted Living
Alzheimer’s
Dementia Care 0 units
20 units
49 units
0 units

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6102.FR.SRS Page 3 Schedule 2 07-11 © 2011 Fannie Mae

 

 

 

 

III.         MORTGAGE LOAN INFORMATION   Amortization Period 360 months      
x  Amortizing Amortization Type ¨  Full Term Interest Only   ¨  Partial Interest
Only     Effective Date As of June 11, 2012     First Payment Date August 1,
2012     Fixed Rate 4.45%    

Interest Accrual Method

¨       30/360 (computed on the basis of a three hundred sixty (360) day year
consisting of twelve (12) thirty (30) day months).
or
x       Actual/360 (computed on the basis of a three hundred sixty (360) day
year and the actual number of calendar days during the applicable month,
calculated by multiplying the unpaid principal balance of the Mortgage Loan by
the Interest Rate, dividing the product by three hundred sixty (360), and
multiplying the quotient obtained by the actual number of days elapsed in the
applicable month).     Interest Only Term 0 months     Interest Rate The Fixed
Rate     Interest Rate Type Fixed Rate     Loan Amount $8,775,000.00     Loan
Term 84 months     Loan Year The period beginning on the Effective Date and
ending on the last day of June, 2013, and each successive twelve (12) month
period thereafter.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6102.FR.SRS Page 4 Schedule 2 07-11 © 2011 Fannie Mae

 

 

 

 

Maturity Date The first day of July, 2019, or any earlier date on which the
unpaid principal balance of the Mortgage Loan becomes due and payable by
acceleration or otherwise.     Monthly Debt Service Payment $44,201.32    
Prepayment Lockout Period 0 year(s) from the Effective Date

 

IV.          YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION   Yield
Maintenance Period End Date       or The last day of December, 2018    
Prepayment Premium Period End Date       Yield Maintenance Period Term       or
78 months     Prepayment Premium Period Term  

 

V.          RESERVE INFORMATION   Completion Period Within six (6) months after
the Effective Date or as otherwise shown on the Required Repair Schedule.    
Initial Replacement Reserve Deposit $0.00     Maximum Inspection Fee $750.00    
Maximum Repair Disbursement Interval One time per calendar quarter     Maximum
Replacement Reserve Disbursement Interval One time per calendar quarter    
Minimum Repairs Disbursement Amount $7,500.00     Minimum Replacement Reserve
Disbursement Amount $7,500.00

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6102.FR.SRS Page 5 Schedule 2 07-11 © 2011 Fannie Mae

 

 

 

 

Monthly Replacement Reserve Deposit $1,725.00     Repair Threshold $50,000.00  
  Repairs Escrow Account Administrative Fee $1,000.00, payable one time    
Repairs Escrow Deposit $0.00     Replacement Reserve Account Administration Fee
$1,000.00, payable one time     Replacement Reserve Account Interest
Disbursement Frequency Annually     Replacement Threshold $50,000.00

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6102.FR.SRS Page 6 Schedule 2 07-11 © 2011 Fannie Mae

 

 

 

 

        Borrower’s Initials  

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6102.FR.SRS Page 7 Schedule 2 07-11 © 2011 Fannie Mae

 

 

 

 

SCHEDULE 3

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Schedule of Interest Rate Type Provisions

(Fixed Rate)

1.Defined Terms.

 

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule to the Loan Agreement.

 

2.Interest Accrual.

 

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Interest Rate until fully paid.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 1 Schedule 3 04-11 © 2011 Fannie Mae

 

 

 

 

        Borrower’s Initials  

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 2 Schedule 3 04-11 © 2011 Fannie Mae

 

 

 

 

SCHEDULE 4

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Prepayment Premium Schedule

(Standard Yield Maintenance – Fixed Rate)

 

1.Defined Terms.

 

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.

 

2.Prepayment Premium.

 

Any Prepayment Premium payable under Section 2.03 (Lockout/Prepayment) of the
Loan Agreement shall be computed as follows:

 

(a)          If the prepayment is made at any time after the Effective Date and
before the Yield Maintenance Period End Date, the Prepayment Premium shall be
the greater of:

 

(1)         one percent (1%) of the amount of principal being prepaid; or

 

(2)         the product obtained by multiplying:

 

(i)          the amount of principal being prepaid,

 

by

 

(ii)         the difference obtained by subtracting from the Fixed Rate on the
Mortgage Loan, the Yield Rate (as defined below) on the twenty-fifth (25th)
Business Day preceding (i) the Intended Prepayment Date, or (ii) the date Lender
accelerates the Mortgage Loan or otherwise accepts a prepayment pursuant to
Section 2.03(d) (Application of Collateral) of the Loan Agreement,

 

by

 

(iii)        the present value factor calculated using the following formula:

 



1 - (1 + r)-n/12 r

 

[r =Yield Rate

 

n =the number of months remaining between (i) either of the following: (x) in
the case of a voluntary prepayment, the last day of the month in which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of the Mortgage Loan and (ii) the Yield
Maintenance Period End Date.

 

For purposes of this clause (ii), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three (3) decimal places):

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 1 Schedule 4 04-11 © 2011 Fannie Mae

 

 

 

 



 [pg111.jpg]

 

a =the yield for the longer U.S. Treasury constant maturity

 

b =the yield for the shorter U.S. Treasury constant maturity

 

x =the term of the longer U.S. Treasury constant maturity

 

y =the term of the shorter U.S. Treasury constant maturity

 

z =“n” (as defined in the present value factor calculation above) divided by
twelve (12).

 

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary. If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender.
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]

 

(b)          If the prepayment is made on or after the Yield Maintenance Period
End Date but before the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs, the Prepayment Premium shall be one
percent (1%) of the amount of principal being prepaid.

 

(c)          Notwithstanding the provisions of Section 2.03 (Lockout/Prepayment)
of the Loan Agreement, no Prepayment Premium shall be payable with respect to
any prepayment made on or after the last calendar day of the fourth (4th) month
prior to the month in which the Maturity Date occurs.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 2 Schedule 4 04-11 © 2011 Fannie Mae

 

 

 

 

        Borrower’s Initials  

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 2 Schedule 4 04-11 © 2011 Fannie Mae

 

 

 

 

SCHEDULE 5 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Replacement Schedule

 

·Asphalt pavement - seal coat & stripe

·Bldg exterior: clean, caulk/seal, tuck-point, maintain

·Roof replacement - Building 1

·Roof replacement - Building 2

·Packaged HVAC: Bldg 1 & Bldg 2

·Condensing unit replacements

·Water heater replacement

·Common area hallway flooring

·Common area FF&E

·Commercial kitchen equipment

·Unit carpeting

·Unit vinyl flooring

·Washer

·Dryer

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 1 Schedule 5 04-11 © 2011 Fannie Mae

 

 

 

 

        Borrower’s Initials  

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 2 Schedule 5 04-11 © 2011 Fannie Mae

 

 

 

 

SCHEDULE 6 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Repair Schedule

 

Repair Description  Estimated Cost   Maximum Repair
Cost   Completion Date Repair, crack seal, seal coat, restripe parking areas 
$4,450.00   $4,450.00   6 months Replace rotted wood window   1,000.00  
 1,000.00   6 months                TOTAL  $5,450.00   $5,450.00       
 (WAIVED)    (WAIVED)    

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 1 Schedule 6 04-11 © 2011 Fannie Mae

 

 

 

 

        Borrower’s Initials  

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 2 Schedule 6 04-11 © 2011 Fannie Mae

 

 

 

 

SCHEDULE 7 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Exceptions to Representations and Warranties Schedule

 

NONE

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 1 Schedule 7 04-11 © 2011 Fannie Mae

 

 

 

 

        Borrower’s Initials  

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

Form 6001.NR.SRS Page 2 Schedule 7 04-11 © 2011 Fannie Mae

 

 

 

 

EXHIBIT 1

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Cross-Default and Cross-Collateralization: Multi-Note)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Loan Agreement.

 

2.          The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

“Borrower Projects” has the meaning set forth in the Security Instrument.

 

“Other Loan” has the meaning set forth in the Security Instrument.

 

“Other Loan Documents” has the meaning set forth in the Security Instrument.

 

“Other Security Instrument” has the meaning set forth in the Security
Instrument.

 

3.          Section 4.01(h) (Borrower Status – Representations and Warranties –
Borrower Single Asset Status) of the Loan Agreement is hereby deleted and
restated in its entirety to read as follows:

 

(h)          Borrower Single Asset Status

 

Borrower:

 

(1)         does not own any real property, personal property, or assets other
than the Borrower Projects and assets (such as accounts) related to the
operation and maintenance of the Borrower Projects;

 

(2)         does not own, operate or participate in any business other than the
management and operation of the Borrower Projects;

 

(3)         has no material financial obligation under any indenture, mortgage,
deed of trust, deed to secure debt, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Borrower
Projects are otherwise bound, other than unsecured obligations incurred in the
ordinary course of the operation of the Borrower Projects and obligations under
the Loan Documents and obligations secured by the Borrower Projects to the
extent permitted by the Loan Documents;

 

(4)         has accurately maintained its financial statements, accounting
records and other partnership, real estate investment trust, limited liability
company or corporate documents, as the case may be, separate from those of any
other Person;

 

(5)         has not commingled its assets or funds with those of any other
Person;

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

Form 6203 Page 1 Fannie Mae 01-11 © 2011 Fannie Mae

 

 

 

 

(6)         has, as of the date hereof only, been adequately capitalized in
light of its contemplated business operations;

 

(7)         has not assumed, guaranteed or become obligated for the liabilities
of any other Person (except in connection with the Mortgage Loan, the Other
Loan, or the endorsement of negotiable instruments in the ordinary course of
business) or held out its credit as being available to satisfy the obligations
of any other Person; and

 

(8)         has not entered into, and was not a party to, any transaction with
any affiliate of any Person, except in the ordinary course of business and on
terms which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

 

4.          Section 4.02(d) (Borrower Status – Covenants– Borrower Single Asset
Borrower) of the Loan Agreement is hereby deleted and restated in its entirety
to read as follows:

 

(d)          Single Asset Borrower.

 

Until the Indebtedness is fully paid, Borrower:

 

(1)         shall not acquire any real property, personal property, or assets
other than the Borrower Projects and assets (such as accounts) related to the
operation and maintenance of the Borrower Projects;

 

(2)         shall not own, operate or participate in any business other than the
management and operation of the Borrower Projects;

 

(3)         shall not commingle its assets or funds with those of any other
Person unless such assets or funds can be segregated and identified;

 

(4)         shall accurately maintain its financial statements, accounting
records and other partnership, real estate investment trust, limited liability
company or corporate documents, as the case may be, separate from those of any
other Person;

 

(5)         shall be adequately capitalized in light of its contemplated
business operations;

 

(6)         shall not assume, guaranty or become obligated for, the liabilities
of any other Person (except in connection with the Mortgage Loan, the Other Loan
or the endorsement of negotiable instruments in the ordinary course of business)
or hold out its credit as being available to satisfy the obligations of any
other Person; or

 

(7)         shall not enter into, or become a party to, any transaction with any
affiliate of any Person, except in the ordinary course of business and on terms
which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

Form 6203 Page 2 Fannie Mae 01-11 © 2011 Fannie Mae

 

 

 

 

5.          The following article is hereby added to the Loan Agreement as
Article 16 (Cross-Default and Cross-Collateralization):

 

ARTICLE 16 - CROSS-DEFAULT AND CROSS-COLLATERALIZATION

 

Borrower acknowledges that Lender’s agreement to amend the single asset borrower
provisions of this Loan Agreement, to permit Borrower’s ownership of all of the
Borrower Projects, is in partial consideration for the cross-collateralization,
cross-default and release provisions set forth in the Security Instrument and
this Loan Agreement. The Mortgage Loan is cross-collateralized and
cross-defaulted with the Other Security Instrument and the Other Loan Documents.

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

Form 6203 Page 3 Fannie Mae 01-11 © 2011 Fannie Mae

 

 

 

 

        Borrower Initials  

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

Form 6203 Page 4 Fannie Mae 01-11 © 2011 Fannie Mae

 

 

